Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 1 of 67 PAGEID #: 13889




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

ANNETTE NAVARRO, et al.,

             Plaintiffs,
                                           Case No. 1:17-cv-406
       v.                                  JUDGE DOUGLAS R. COLE

PROCTER & GAMBLE
COMPANY, et al.,

             Defendants.

                             OPINION AND ORDER

      This matter comes before the Court on three Motions in Limine. The first is

Defendants’ motion to exclude Jeffrey Sedlik, Navarro’s expert on actual damages

and fraud damages. (Doc. 214). The remaining two motions are Navarro’s. One

motion seeks to exclude Robert Zeithammer, Defendants’ expert on profit attribution.

(Doc. 218). In the other motion, Navarro seeks to fully exclude the expert opinion of

Steven Hazel, Defendants’ omnibus damages expert, and to partially exclude the

expert opinion of Doug Bania, Defendants’ rebuttal expert to Sedlik. (Doc. 217). For

the reasons below, the Court GRANTS IN PART AND DENIES IN PART

Defendants’ Motion in Limine to Exclude Jeffrey Sedlik (Doc. 214); DENIES

Navarro’s Motion to Exclude Robert Zeithammer (Doc. 218); and GRANTS IN PART

AND DENIES IN PART Navarro’s Motion to Exclude Steven Hazel and Partially

Exclude Doug Bania (Doc. 217).
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 2 of 67 PAGEID #: 13890




                                   BACKGROUND

         This is an action for copyright infringement. (See Fifth Am. Compl., Doc. 133,

#4054–41091). As more fully explained in the Court’s recent decision on the parties’

cross-motions for summary judgment (Op. on Cross Mot. for Summ. J., Doc. 247),

Navarro claims that Defendants willfully infringed her copyrights in certain photos

that she provided to P&G for use pursuant to licensing arrangements between the

parties. (See Fifth Am. Compl., Doc. 133 at ¶¶ 186–87, #4090–91). According to

Navarro, P&G continued to use the photographs after the licenses expired, and also

used them on products and in geographic areas outside those covered by the parties’

agreements. (Id. at ¶ 246, #4104). Such use, she says, constituted willful infringement

of her copyrights. (Id. at ¶ 1, #4055). She sued P&G and Walmart (who sells P&G

products that bear the allegedly infringing photographs) in this Court. (Id. at ¶¶ 4–

5, #4055–56). The matter was originally pending before another Judge on this Court,

but in December 2019, it was transferred to the undersigned Judge.

         One element of a copyright infringement case that a plaintiff must prove at

trial is damages (at least if the plaintiff is seeking damages other than statutory

damages). Apart from statutory damages, a plaintiff in a copyright infringement

action may seek two different types of damages: actual damages and profit-based

damages. 17 U.S.C. § 504(b). The first of those, actual damages, reflects the

straightforward concept that an infringer should pay the copyright owner

compensation for amounts that the copyright owner lost due to the infringement.



1   Refers to Page ID Number.


                                            2
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 3 of 67 PAGEID #: 13891




Thoroughbred Software Int’l, Inc. v. Dice Corp., 488 F.3d 352, 358 (6th Cir. 2007)

(conceptualizing actual damages as “the amount [the copyright owner] would have

received but for [the infringer’s] unlawful copying”) (quoting Thoroughbred Software

Int’l, Inc. v. Dice Corp., 439 F. Supp. 2d 758, 772 (E.D. Mich. 2006)). Often this is the

value that the infringer would have paid to use the copyrighted material legally—an

amount sometimes calculated as a “reasonable license fee” based on a hypothetical

“willing-seller/willing-buyer” informed by norms and customs in the relevant

industry.2 Id. at 359 (“[A]ctual damages may include in appropriate cases the

reasonable license fee[.]”) (quoting Davis v. Gap, Inc., 246 F.3d 152, 167 (2d Cir.

2001)).

       But infringement does not happen in a vacuum. Infringement does not merely

harm the copyright owner, but also may benefit the infringer in the infringer’s own

business to an even greater extent. Profit-based damages, the second form of damages

under § 504(b), force the infringer to disgorge the profits it realized from the

infringement to the extent that such profits exceed the copyright owner’s actual

damages. Goldman v. Healthcare Mgmt. Sys., Inc., 559 F. Supp. 2d 853, 865–66 (W.D.

Mich. 2008) (explaining that a plaintiff can only recover profit-based damages in

excess of actual damages).




2 Other times, actual damages are equal to the amount of profits that the copyright owner
lost as a result of the infringement. For example, a copyright owner might recover actual
damages in the amount of lost business or lost market value as a result of consumers
purchasing the infringer’s product. See, e.g., Robert R. Jones Assoc., Inc. v. Nino Homes, 858
F.2d 274, 280–81 (6th Cir. 1988) (explaining that the measure of actual damages is the profits
the copyright owner would have made on houses it would have sold but for its competitor’s
infringement).


                                              3
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 4 of 67 PAGEID #: 13892




      The calculation of profit-based damages is a two-step process. First, the

copyright owner must identify the portion of an infringer’s gross revenues that bears

a “reasonable relationship” to the alleged infringement. Balsley v. LFP, Inc., 691 F.3d

747, 767–68 (6th Cir. 2012). Once the copyright owner has identified the appropriate

revenues, the burden shifts to the infringer to demonstrate what part, if any, of those

revenues are not profits attributable to the infringement. Id. at 769. The infringer

can do so in two ways—first by pointing to the expenses it incurred in generating the

revenues, and then second, by allocating any remaining amount (the profit) among

infringing and non-infringing activity. Id. at 767 (quoting 17 U.S.C. § 504(b)).

      The experts at issue all offer opinions as to different damages topics. Jeff

Sedlik, the subject of Defendants’ only motion here, is Navarro’s actual damages

expert. (Sedlik Mot., Doc. 214). Sedlik also proposes to testify as to the damages for

Navarro’s common law fraud claim. The subject of the second motion at issue is

Robert Zeithammer, who is Defendants’ expert on profit-based damages for Navarro’s

copyright infringement claim. (Zeithammer Mot., Doc. 218). Zeithammer offers

opinions as to the second step of the profit-based damages bipartite framework. That

is, his opinions are intended to assist in identifying what portion of P&G’s profits are

attributable to Navarro’s photographs. Rounding out the lineup is Navarro’s motion

to exclude Stephen Hazel and Doug Bania. (Doc. 217). Hazel is Defendants’ omnibus

damages expert who offers an opinion both as to actual damages and profit-

attribution. Doug Bania, in contrast, offers only a limited rebuttal opinion to Sedlik,

Navarro’s expert on actual damages.




                                           4
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 5 of 67 PAGEID #: 13893




      All three motions in limine directed at these experts are fully briefed and ripe

for review.

                               LAW AND ANALYSIS

      Federal Rule of Evidence 702 allows certain witnesses with specialized

knowledge to testify as experts at trial. Fed. R. Evid. 702. But admitting expert

testimony is not a decision a court should undertake lightly, as juries tend to place

extra weight on expert opinions. Daubert v. Merrell Dow Pharm., 509 U.S. 579, 589

(1993) (noting that expert opinions can be “powerful”). Courts serve an important

“gatekeeper” role when it comes to expert witnesses, ensuring that the jury does not

encounter misleading “junk science.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.

137, 141 (1999) (acknowledging that district courts have a “gatekeeping” obligation

as to all types of expert testimony); Best v. Lowe’s Home Ctr., Inc., 563 F.3d 171, 177

(6th Cir. 2009) (stating that district courts are obliged to exclude “junk science”).

      This gatekeeper role involves three basic inquiries. First, the Court must

determine whether a proposed witness is qualified as an expert according to his or

her “knowledge, skill, experience, training, or education.” In re Scrap Metal Antitrust

Litig., 527 F.3d 517, 529 (6th Cir. 2008). Next, the Court must assess whether the

expert’s testimony is relevant. Daubert, 509 U.S. at 589. Relevancy under the Federal

Rules of Evidence is a lenient standard. Id. at 587. Evidence is relevant so long as it

relates to a fact at issue and helps the jury determine that fact. Fed. R. Evid. 702;

Daubert, 509 U.S. at 590–91.




                                           5
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 6 of 67 PAGEID #: 13894




      Finally, the Court must inquire as to whether the expert’s testimony is reliable.

Id. at 590. The concept of “reliability” implies that an expert’s opinion must be based

on something “more than subjective belief or unsupported speculation.” Id. Rather, a

reliable opinion requires that the expert (1) use a reliable methodology, and (2) base

his or her opinion on reliable facts or data. In re Scrap Metal Antitrust Litig., 527

F.3d at 529.

A.    The Court Grants Defendants’ Motion To Exclude Sedlik’s Fraud
      Damages Calculations, Legal Opinions, and Model Fee Differential
      Analysis, But Will Permit Sedlik To Offer His Market Rates and Fee
      Analysis Models.

      Jeffrey Sedlik serves as Navarro’s primary expert in support of her claims for

actual damages on her copyright claim and fraud damages. Most of Sedlik’s opinion

is dedicated to calculating Navarro’s actual damages on her copyright claim—i.e., the

amount P&G would have paid Navarro to purchase a license for each allegedly

infringing use of her photographs. Sedlik estimates that Navarro’s actual damages

range between about $700,000 on the low end to nearly $5 million on the high end.

The different estimates are the results of three different methods that Sedlik uses to

calculate actual damages: the “Market Rates” model; the “Fee Analysis” model; and

the “Model Fee Differential” model. Defendants first argue that Sedlik is not qualified

to offer any quantitative analysis at all. Even if Sedlik is qualified, Defendants argue,

none of Sedlik’s calculations are admissible because each of the three models fails to

meet Daubert’s reliability threshold. Defendants levy the same arguments against

Sedlik’s fraud damages calculations, suggesting that they are unreliable, and thus

inadmissible, under Daubert.


                                           6
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 7 of 67 PAGEID #: 13895




      1.     Sedlik Is Qualified To Estimate Reasonable Copyright License
             Fees.

      Rule 702 of the Federal Rules of Evidence permits only those witnesses who

are “qualified as an expert” to offer an expert opinion. The qualification requirement

is a liberal one, but a court will not accept a witness as an expert simply because the

expert identifies as such. Pride v. BIC Corp., 218 F.3d 566, 577 (6th Cir. 2000).

Rather, the court must assess the witness’s “knowledge, skill, experience, training,

or education.” Fed. R. Evid. 702. This is a context-specific inquiry. Courts are to ask

whether the expert’s qualifications “provide a foundation for [the] witness to answer

a specific question.” Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994).

Accordingly, here, the Court must decide whether Sedlik’s training, education, and

experience qualify him to opine on fraud damages and actual damages.

      Sedlik’s proposed testimony consists of his calculations of Navarro’s supposed

actual damages and fraud damages. Defendants argue that Sedlik is unqualified to

act as a damages expert because he is a commercial photographer, who has no

professional background in statistics, mathematics, accounting, finance, forensics law

or economics. (Sedlik Mot., Doc. 214, #10538). Sedlik concedes that he does not have

a degree in any of these quantitative subjects, although he states that he did take

classes in economics, statistics, and accounting in college. (Sedlik Dep., Doc. 210,

#10179–80). According to Defendants, this admission is a death-knell for Sedlik’s

expert testimony. With no formal quantitative training, Defendants argue that Sedlik

is an “industry expert posing as a damages expert.” (Sedlik Mot., Doc. 214, #10539).




                                          7
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 8 of 67 PAGEID #: 13896




Therefore, Defendants conclude, Sedlik is unqualified to offer an expert opinion on

damages issues.

      Defendants are right that Sedlik is an ‘industry expert” on the photography

industry. On the education front, his photography-centric qualifications include his

Bachelor of Fine Arts degree, which required him to complete a curriculum on the

business, legal, and technical aspects of photography. (Sedlik Dep., Doc. 210, #10177).

Sedlik’s formal training, however, accounts for only a small portion of his knowledge.

Most of Sedlik’s expertise stems from the fact that he has been an advertising

photographer for over 30 years. (Sedlik Report (“Sedlik Rep.”), Doc. 182-2, #7897).

      Even more to the point here, Sedlik’s resume demonstrates that his expertise

extends beyond how to take pictures, to include expertise about the intricacies of

copyright licensing, especially as to commercial photographs. First, Sedlik regularly

speaks and teaches about the copyright licensing process. He attends, usually as a

featured speaker, the U.S. Patent Office’s annual symposium on copyright licensing

and events held by the Copyright Society, (Sedlik Dep., Doc. 210, #10177–78), and

has testified before Congress about issues surrounding copyright licensing

procedures, (id. at #10180). On the academic front, Sedlik teaches some continued

learning education courses for attorneys, (id. at #10178), guest taught a course on the

practical aspects of photography copyright licensing with Paul Goldstein at Stanford

Law School, (id. at #10178–79), and contributed a chapter about licensing

photography copyrights for a book by the American Society of Media Photographers.

(Id. at #10180). Finally, Sedlik regularly offers his knowledge on copyright licensing




                                          8
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 9 of 67 PAGEID #: 13897




to others in his capacity as the president of PLUS Coalition, a non-profit service that

helps “define licensing language and provide[s] a foundation for building and

managing image rights.” (Sedlik Dep., Doc. 210, #10178; Sedlik Rep., Doc. 182-2,

#7898).

      Defendants argue that this “industry” knowledge does not qualify Sedlik to

testify as to damages calculations. But it is not clear why. Sedlik’s knowledge and

experience seem to include substantial exposure to valuing photography, especially

at the licensing and assignment stages. That knowledge is especially pertinent here,

where both actual damages under copyright law and fraud damages are directly

related to the value of a license, or a full buyout, of Navarro’s photographs.

Specifically, actual damages likely will depend on the amount to which P&G and

Navarro would have agreed as a reasonable licensing fee for the use of Navarro’s

photographs. Thoroughbred Software, 488 F.3d 358–59. Similarly, fraud damages are

arguably equal to the amount that Navarro and P&G would have negotiated for a full

buyout of Navarro’s copyrights if P&G had been clear that the Supplier Agreement

was really an assignment of Navarro’s rights.

      Sedlik’s extensive professional experience likely has given him some idea as to

what a reasonable license fee and full buyout price may have looked like for the

photographs at issue here. In particular, he has extensive personal experience

licensing his own photographs, advising others on how to license their photographs,

and engaging in academic and legislative discussions about copyright licensing.

These factors, when taken together, qualify Sedlik as a damages expert in suits




                                          9
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 10 of 67 PAGEID #: 13898




involving copyrights. Perhaps not surprisingly, a number of courts have reached that

same conclusion, and have admitted his testimony on such issues. See, e.g., Karol

Western Corp. v. Smith News Co., No. CV12-07695 BRO(VBKx), 2013 WL 12084485,

at *3–4 (C.D. Cal. Aug. 23, 2013); Leonard v. Stemtech Health Sci., Inc., No. 08-067-

LPS-CJB, 2013 WL 5311295, at *5 (D. Del. Sept. 23, 2013).

      2.     Sedlik’s “Market Rates” Model And “Fee Analysis” Model Are
             Sufficiently Reliable Under Fed. R. Evid. 702 And Daubert.

      Qualifying Sedlik as an expert, however, is just the first hurdle Navarro must

clear in order to offer Sedlik’s testimony. Navarro must also show that Sedlik’s

proposed opinions are both sufficiently relevant and reliable under Fed. R. Evid. 702

and Daubert. As evidence regarding licensing fees is clearly relevant, Defendants

attack Sedlik’s proposed damages testimony on the “reliability” front.

      Daubert provides a non-exhaustive list of factors that the Court may consider

in assessing the reliability of an expert’s opinion. Kumho Tire Co., 526 U.S. at 150–

51. Specifically, Daubert advises that a court may consider whether the expert’s

sources and methods were subject to “testing, peer review, [or] publication” or enjoy

“general acceptance in the relevant scientific community.” 509 U.S. at 593–94. These

factors, though, are merely part of a flexible inquiry “with an overarching goal of

assessing the ‘scientific validity and thus the evidentiary relevance and reliability’ of

the principles and methodology underlying the proposed expert testimony.” United

States v. Langan, 263 F.3d 613, 621 (2001) (quoting Daubert, 509 U.S. at 594–95).

      Defendants suggest that all of Sedlik’s actual damages calculations and his

fraud damages calculations are unreliable under Daubert. As the majority of Sedlik’s


                                           10
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 11 of 67 PAGEID #: 13899




testimony concerns his actual damages calculations, the Court starts there. Sedlik

calculates actual damages using three different models: the “Market Rates” model,

the “Fee Analysis” model, and the “Model Fee Differential” model. The first two of

these methods, the “Market Rates” model and the “Fee Analysis” model, build upon

a “Table of Usages.” Sedlik had Navarro produce this “Table of Usages,” which

outlines Navarro’s view of when Defendants exceeded their usage rights. (Ex. to

Sedlik Rep. Ex. F, (“Table of Usages”), Doc. 214-3, #10959–96).

      To produce the Market Rates model, Sedlik estimates what the “market rate”

would be if P&G were to purchase licenses for the usages Navarro outlined in the

Table of Usages. He did this by “obtain[ing] reference and fee quotes” from other

photographers and then combining that information with his own personal

experience to arrive at a final figure. (Sedlik Rep., Doc. 182-2, #7943). The Fee

Analysis model similarly estimates a value for each of the “usages” Navarro outlined.

But, instead of estimating value through a “market rate,” Sedlik asked Navarro to

provide a fee schedule detailing what she personally would have charged P&G to

purchase licenses for these usages. Sedlik then applied Navarro’s fee schedule to the

Table of Usages to arrive at an actual damages figure. (Id. at #7934–44).

      Defendants claim that the Market Rates and Fee Analysis models are

unreliable for two reasons. First, Defendants argue that the Table of Usages, which

Navarro manually created in the midst of litigation, is full of erroneous assumptions

and biased data. (Sedlik Mot., Doc. 214, #10542). Therefore, Defendants claim, the

table is unreliable, and corrupts any models Sedlik predicates on it. (Id.). Second,




                                         11
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 12 of 67 PAGEID #: 13900




Defendants argue that both the Market Rates and Fee Analysis models are unreliable

because they “are contrary to Navarro’s actual licensing practices.” (Id. at #10545).

Specifically, the models assume that Navarro would negotiate a license for each

individual usage when, in reality, she would negotiate bulk licenses that cover

multiple usages. (Id.).

      Defendants’ first argument is essentially a garbage-in-garbage-out theory—

i.e., that Navarro’s Table of Usages is so flawed that Sedlik’s Market Rates model and

Fee Analysis model are necessarily flawed as well. Defendants are right that the data

set matters. A reliable expert opinion must be “supported by appropriate validation—

i.e., ‘good grounds,’ based on what is known.” Daubert, 509 U.S. at 590. The data

underlying an expert’s opinion does not need to be correct, however, but rather need

only provide a “reliable foundation” that is something more than “unsupported

speculation.” In re Scrap Metal Antitrust Litig., 527 F.3d at 529–30.

      Defendants’ first argument blurs the distinction between “correctness” and

“reliability”. If Navarro was inaccurate in her description of P&G’s usages then, at

least as a general matter, those imperfections go to the weight of Sedlik’s calculations,

not the reliability (and thus admissibility) of his opinions. As the Sixth Circuit has

explained, mistakes in an underlying data set often implicate the credibility and

accuracy of the expert’s opinion, but that alone does not render it unreliable. Id. at

529. For example, the defendants in In re Scrap Metal Antitrust Litigation moved to

exclude a damages expert on the grounds that he used an inaccurate price index and

because alterations he made to the price index data set made it even more inaccurate.




                                           12
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 13 of 67 PAGEID #: 13901




Id. at 526. Importantly, though, the defendants there did not argue that the “type” of

data the expert used was improper for the study, but only that the specific numbers

that the expert used were wrong for one reason or another. The Sixth Circuit

explained that such objections went to the weight of the evidence, not its

admissibility, as least so long as the expert does not pull the underlying data “out of

thin air.” Id. at 531–32.

      Similarly, here, Defendants do not argue that the Table of Usages is an entirely

improper, or irrelevant, data set from which to calculate reasonable licensing fees.

Rather, they argue only that the specific numbers Navarro provided and Sedlik used

were wrong. Thus, the alleged flaws in Sedlik’s analysis are of “a character that

impugn the accuracy of his results, not the general scientific validity of his methods.”

Id. at 530 (quoting Quiet Tech. DC–8, Inc. v. Hurel–Dubois UK Ltd., 326 F.3d 1333,

1345 (11th Cir. 2003)). In other words, the basic method—estimating an appropriate

licensing fee (more on that below) for the various types of described usages—passes

muster. So, the attack on the Table of Usages, at least based on what is currently

known, is not grounds to exclude Sedlik’s damages calculations. To be sure, if trial

testimony shows that the Table of Usages amounts to “pulling data out of thin air,”

that could change. But based on Navarro’s briefing, it appears that she did more than

that to assemble the table. A final decision on that front can await further testimony.

      That leaves Defendants’ argument that the Market Rates model and Fee

Analysis model are unreliable because each model assumes that P&G would buy a

license for each use instead of bulk licenses for multiple uses. This approach,




                                          13
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 14 of 67 PAGEID #: 13902




Defendants claim, is “unmoored from reality,” and thus unreliable under Daubert.

(Sedlik Mot., Doc. 214, #10546).

      This argument, unlike the attack on the Table of Usages, is an attack on

Sedlik’s methodology, rather than merely the underlying data. In copyright cases,

“the touchstone [methodology] for [calculating] hypothetical-license damages is ‘the

range of the license’s reasonable market value.’” Oracle Corp. v. SAP AG, 765 F.3d

1081, 1088 (9th Cir. 2014) (quoting Polar Bear Prods. v. Timex Corp., 384 F.3d 700,

709 (9th Cir. 2004)) (brackets omitted). Experts must tie their estimation of the

“reasonable market value” to the economic realities of the relevant market. Concord

Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1057 (11th Cir. 2000). One indicator

of the relevant market is the parties’ past licensing practices, which may or may not

demonstrate a practice of bulk licensing. Bruce v. Weekly World News, Inc., 310 F.3d

25, 29–30 (1st Cir. 2002). But there is “no requirement that actual damages be

calculated based on a plaintiff’s own history of licensing fees.” Leonard v. Stemtech

Int’l Inc., 834 F.3d 376, 391 (3d Cir. 2016). In some cases, it is appropriate to calculate

a “per-use” licensing fee. In fact, calculating the “fair market value” of a license for

each unauthorized use is a “recognized [] approach for calculating damages,” id., that

is only inappropriate if there is “no realistic prospect whatsoever” that the plaintiff

could have negotiated a per-use licensing fee. Bruce, 310 F.3d at 29–30.

      Here, although the record demonstrates instances where Navarro negotiated

bulk licenses, the Court cannot say, or at least cannot say based on the evidence

presented to date, that there is “no realistic prospect whatsoever” that Navarro could




                                            14
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 15 of 67 PAGEID #: 13903




(or would) have negotiated certain per-use licenses. Perhaps Navarro would have

agreed to different license fees for sales of the packaged product depending on the

different retailers who sold the product, or she may have varied fees from one blog

post to another based on circulation, timing, and prominence of the image.

      In fact, Navarro claims that P&G had previously agreed to exactly these kinds

of specific licenses for her photographs. For example, Navarro claims that the “parties

entered into three very specific license extensions.” (Sedlik Resp., Doc. 223, #12889).

In one of these licenses “P&G paid Navarro $5,000 for a license to use her photograph

for in-store brochures for one year only and in North America only for ProX.” (Id.

(citing Pls.’ Statement Proposed of Undisputed Facts, (“Pls.’ SPUF”), Doc. 204-1,

#9426)). In another instance, Navarro claims that “P&G paid [her] $500 for a license

to use her photograph in one monthly edition of several Canadian magazines for the

facial hair removal Teal Box.” (Id. (citing Pls.’ SPUF at #9429–30)).

      Defendants are free to argue that here, in a hypothetical willing-buyer/willing-

seller world, the parties would have negotiated a bulk license, but the Court cannot

say that Sedlik’s calculations of per-use licenses are completely “unmoored” from the

realities of copyright licensing practices. Accordingly, the Court DENIES

Defendants’ motion to exclude Sedlik’s Market Rates and Fee Analysis models.

      3.     Defendants’ Motion To Exclude Sedlik’s “Additional Damages”
             Calculations Is Moot.

      After Navarro compiled the “Table of Usages,” her trial team scoured the

internet looking for additional, as-yet-undiscovered, potential infringements. They

then assembled these possible “additional” infringements in a table and provided


                                          15
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 16 of 67 PAGEID #: 13904




them to Sedlik. Sedlik reports that he is currently “manually comparing each such

usage against the usages included in the Table of Usages, in order to identify

potential duplicate usages.” (Sedlik Rep., Doc. 182-2, #7953). He does not rely on

these “additional” infringements as a separate basis for calculating actual damages,

but rather to supplement Navarro’s existing Table of Usages, and thus as a

supplement to his damages calculations.

      In his expert report, Sedlik provides an example illustrating how these

additional usages could increase his actual damages estimate. In the hypothetical,

Sedlik explains that, if 20% of usages are duplicates or invalid, and the remaining

80% of usages occurred on a website for 5 years, then actual damages for those as-

yet-unconsidered usages could be north of $10 million.

      Defendants move to exclude any actual damages calculations based on these

additional uses. Specifically, Defendants argue that Sedlik’s assumptions that only

20% of the additional usages are duplicates for entries on the Table of Usages, or that

the additional usages all occurred on a website, find no basis in the record. (Sedlik

Mot., Doc. 214, #10547). Navarro contends that Sedlik, however, is not actually

offering an actual damages opinion based on these assumptions. Rather, Sedlik was

simply offering a “rough estimate that was expressly not intended to be an opinion of

actual damages.” (Sedlik Resp., Doc. 223, #12905 (quoting Sedlik Rebuttal Rep., Doc.

214-13,   #11554)).   Thus,   Defendants’    motion directed to     these Additional




                                            16
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 17 of 67 PAGEID #: 13905




Unauthorized Uses is moot, Navarro claims, because Sedlik does not intend to offer

a damages opinion based on these additional usages.

      Based on Navarro’s representations about the scope of Sedlik’s testimony, the

Court agrees the issue is moot. The Court, however, will hold Sedlik to that, and will

not allow him to reference such numbers as a basis for buttressing the alleged

“reasonableness” of his actual damages calculations (which excludes those additional

usages).

      4.     Sedlik’s Model Fee Differential Calculations Are Unreliable.

      The final method that Sedlik uses to calculate actual damages is the “Model

Fee Differential” analysis. True to its name, this framework estimates Navarro’s

hypothetical licensing fees by examining the supplemental payments P&G provided

to the models whose likeness appears in Navarro’s photographs. These models

complained to P&G when its use of their likenesses allegedly exceeded the rights

Navarro granted to LPK. P&G then paid each model a certain supplemental fee to

cover this additional use. Sedlik assumes that the proportionate difference between

the original payments to these models, and the supplemental payments they received,

tracks “in the same measure” the amount P&G should owe Navarro as “reasonable

licensing fee” for the use of her photographs. (Sedlik Rep., Doc. 182-2, #7944). This

framework produces two actual damages estimates: one that assumes that Navarro’s




                                         17
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 18 of 67 PAGEID #: 13906




supplemental fees track the average model fee differential, and one that assumes that

Navarro’s fees track the highest model fee differential.

       Defendants attack this framework on two fronts. First, they claim that the

“Model Fee Differential” framework is something that Sedlik created from whole cloth

and is not a reliable method of calculating actual damages. (Sedlik Mot., Doc. 214,

#10548). Second, Defendants contend that there is no basis for Sedlik to assume that

Navarro’s fees would track the highest fee differential, or even the average fee

differential, across all projects. (Id.).

       In response, Navarro fails to provide a single case demonstrating that the

Model Fee Differential approach carries any validity with other experts on actual

copyright damages. (See generally Sedlik Resp., Doc. 223). This poses a problem for

Navarro, who must show that Sedlik’s “Model Fee Differential” theory enjoys some

level of credibility in the expert community. Navarro could show, for example, that

the Model Fee Differential analysis is a “generally accepted” calculation method, or

that the theory has been subject to “peer review or testing.” Daubert, 509 U.S. at 593–

94. But Navarro attempted neither. Sedlik himself also failed to defend the

established usage of his Model Fee Differential analysis during his deposition. There,

Sedlik explained that in all his academic, practical, and personal experience he has

never employed the “Model Fee Differential” theory to price copyright licenses. (Sedlik

Dep., Doc. 210, #10248). Likewise, it is not a method that Sedlik advocates in his role

at the PLUS Coalition. (Id.). Nor could Sedlik identify any other instances where the

“Model Fee Differential” analysis has been accepted as a methodology to determine




                                            18
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 19 of 67 PAGEID #: 13907




actual damages. (Id.). In sum, Sedlik says that he “cannot [provide] examples of [this]

type of comparison and analysis in any business guide or standard.” (Id.).

       Sedlik’s inability to identify a single instance where he, or any other expert,

has used a “Model Fee Differential” approach takes on specific significance given

Sedlik’s long expert career. Sedlik estimates that he has provided expert opinions by

report, testimony, or both, in more than 100 cases in the last 20 years. (Id. at #10192–

93). In all that time, Sedlik admits he has never come across the “Model Fee

Differential” theory. Nor is this an instance where the absence of support for the

“Model Fee Differential” theory in literature or cases simply reflects that this is a

newly-emerging calculation method. Sedlik’s own experience undercuts this

hypothesis. Many of the cases in which he offered testimony were quite recent. In

fact, he has testified in 33 cases in the last 4 years, 23 of which were in federal district

court. (Sedlik Rep., Doc. 182-2, #7901–05). If the “Model Fee Differential” theory was

a recently-emerging method, one would expect to find at least some mention of it

during these last four years.

       This raises questions as to whether the “Model Fee Differential” method is

sufficiently “reliable” under Daubert. Techniques that “attract only minimal support

in the scientific community may properly be viewed with skepticism.” Daubert, 509

U.S. at 594 (internal quotation omitted). The “Model Fee Differential” method has




                                            19
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 20 of 67 PAGEID #: 13908




extremely minimal support—Sedlik is the only expert who uses this method, and he

has used it exactly once, in this case.

      That said, “neither newness nor lack of absolute certainty in a test suffices to

render it inadmissible in court. Every useful new development must have its first day

in court.” United States v. Bonds, 12 F.3d 540, 561 (6th Cir. 1993) (quoting United

States v. Stifel, 433 F.2d 431, 438 (6th Cir. 1970)). And here, Sedlik explains that the

theory is “justified in this instance because of the profound similarity that occurred

in the unauthorized use[s].” (Sedlik Dep., Doc. 210, #10248).

      But even a new theory needs verifiable standards and a reliable foundation in

the underlying field. See Bonds, 12 F.3d at 555. Sedlik provides no grounding for his

“Model Fee Differential” theory in the methods and procedures of copyright damages

calculations or industry licensing standards. Instead, Sedlik simply assumes, with no

support (so far as the Court can tell), that the differential between the model’s

original pay and her supplemental pay is a good predictor for Navarro’s reasonable

licensing fees. He does not explain why the model’s fee differential should track the

photographer’s fee differential. Rather, he rests on the assumption that the two

differentials are “in the same measure.” (Sedlik Rep., Doc. 182-2, #7944). Here, Sedlik

runs afoul of Daubert. See Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 254 (6th

Cir. 2001) (noting that Daubert requires an expert to do more than simply draw mere

assumptions from the facts in the record).

      At bottom, Sedlik’s “Model Fee Differential” theory stands on nothing more

than Sedlik’s own assumption that P&G exceeded the rights of the models and




                                          20
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 21 of 67 PAGEID #: 13909




Navarro in “the same measure.” (Sedlik Rep., Doc. 182-2, #7944). Accordingly,

Sedlik’s Model Fee Differential is “mere speculation or conjecture” that does not pass

muster under Daubert. Bonds, 12 F.3d at 562 (quoting United States v. Brown, 557

F.2d 541, 559 (6th Cir. 1977)).

      5.     Sedlik’s Opinion About The Extent Of Navarro’s Fraud Damages
             Is Not Reliable.

      Sedlik also offers an opinion as to Navarro’s fraud damages, which is his

calculation of the amount Navarro and P&G would have negotiated for a full buyout

of her rights in her photographs. In formulating his damages calculation, Sedlik first

asked Navarro to provide an estimate for what she would charge P&G for a full

buyout of one of her photographs. (Sedlik Rep., Doc. 182-2, #7951). Sedlik “reviewed

the information provided by Navarro” in light of his “personal knowledge and

experience” and found it “to be sound.” (Id.). Specifically, Sedlik referenced Navarro’s

estimates against her 2019 fee schedule. (Sedlik Dep., Doc. 210, #10207). Sedlik

concluded that his “careful review” of Navarro’s prior pricing schedules coupled with

his “knowledge and expertise” indicated that this was a reasonable estimate of

Navarro’s fraud damages. (Id. at #10206).

      In short, Sedlik wants to convey Navarro’s own estimates of the value of her

photographs to the jury. He will then further assure the jury that Navarro’s estimates

are a good indicator of the value Navarro’s photographs because he checked her

estimates using his “personal knowledge and experience” and found “Navarro’s

methodology in attempting to calculate fraud damages to be sound.” (Sedlik Rep.,

Doc. 182-2, #7951).


                                          21
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 22 of 67 PAGEID #: 13910




        Thus understood, Sedlik’s opinion falls short of Daubert’s requirements. The

issue is not that Sedlik used Navarro’s own pricing schedules and her advice as a base

for his estimate. To be sure, experts can, and often should, rely on record facts to

support their opinions. See Jahn v. Equine Servs., PSC, 233 F.3d 382, 390 (6th Cir.

2000) (permitting veterinarian to testify to cause of race-horse’s death because his

opinion had a factual basis in the record). But Sedlik’s opinion fails because it is not

at all clear what methodology led him to conclude that her estimates were “sound.”

        Rather, Sedlik repeatedly notes Navarro’s perception of the value of her work,

and then concludes that Navarro’s photographs indeed could command that price.

Sure, Sedlik claims that he checked the amounts she suggested against his

“knowledge and expertise,” (Sedlik Dep., Doc. 210, #10207), but without a better

understanding of the methodology he employed based on that “knowledge and

expertise,” there is nothing to ensure that Sedlik’s opinion is a reliable interpretation

of the facts, as opposed to his mere subjective speculation. This is a problem. As the

Sixth Circuit has repeatedly instructed, “[r]ed flags that caution against certifying an

expert include reliance on anecdotal evidence, improper extrapolation, failure to

consider other possible causes, lack of testing, and subjectivity.” Newell Rubbermaid,

Inc. v. Raymond Corp., 676 F.3d 521, 527 (6th Cir. 2012) (citing Best, 563 F.3d at

177).

        The bottom line is that Sedlik’s opinion on fraud damages amounts to little

more than parroting back Navarro’s own estimates, coupled with his stamp of

approval, with no clear basis for explaining why that stamp was warranted. That is




                                           22
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 23 of 67 PAGEID #: 13911




not an expert opinion. Because this portion of Sedlik’s opinion lacks methodology

demonstrating an expertised valuation of Navarro’s photographs, it is not reliable as

that term is used in Daubert.

      6.     Sedlik’s High Damages Estimates Are Not Grounds To Exclude
             His Testimony.

      Defendants ask the Court to exclude all of Sedlik’s calculations because his

damages estimates are “excessive” to such a degree that they “defy common sense.”

(Sedlik Mot., Doc. 214, #10551). Sedlik’s damages estimates certainly are significant,

amounting to several million dollars. (Sedlik Rep., Doc. 182-2, #7943–44). Defendants

argue that these estimates are untethered from the facts, as Navarro’s photographs

are worth, at best, only several thousand dollars. For example, Defendants allege that

P&G paid only “$2,000 (for all worldwide web and print of the model on the pack) to

replace Navarro’s photograph on the Daily Facials packaging.” (Sedlik Mot., Doc. 214,

#10551). Defendants further allege that Navarro valued her photographs at a similar

rate. As evidence, Defendants say that Navarro “offered a retroactive license of

$14,000 for the alleged unauthorized usages.” (Id.).

      When measured against these figures, Defendants argue, Sedlik’s damages

estimates are “unreasonable.” The Court should exclude these opinions, Defendants

explain, because “[c]ourts routinely reject copyright holders’ claims for actual

damages that are excessive on their face.” (Id.). In support of that proposition,

Defendants cite Baker v. Urban Outfitters, Inc., in which the court “order[ed] the

plaintiff to pay $424,185.04 in fees and sanctions because he pursued a meritless




                                         23
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 24 of 67 PAGEID #: 13912




claim for $260,000 in actual damages.” (Id. (citing 431 F. Supp. 2d 351, 365 (S.D.N.Y.

2006)).

      That argument misreads Baker. To start, Baker addressed whether to sanction

a party for “vexatious” litigation conduct. Baker, 431 F. Supp. 2d at 362. It did not

speak to whether a court should, or could, exclude an expert’s testimony because his

actual damages estimates allegedly were excessive. And even putting that difference

aside, Sedlik’s damages calculations are not “excessive” by Baker’s standards. The

Baker Court sanctioned the plaintiff because he sought $260,000 in actual damages

when early discovery revealed that the defendant’s profits only amounted to $3,896.

Id. at 365. Here, Sedlik’s actual damages estimates are a small fraction of Defendants’

revenues (and thus, likely fall far short of their profits on these products, too).

Perhaps a jury will determine that Sedlik’s estimates are off base, but at this stage,

they are not so clearly excessive as the plaintiff’s damages estimate at issue in Baker.

      This argument also faces a larger problem. On a motion in limine, the Court

focuses on assessing the reliability of the expert’s methods, not scrutinizing the

results those methods produce. As the Supreme Court explained in Daubert, “[t]he

focus, of course, must be solely on [the expert’s] principles and methodology, not on

the conclusions that they generate.” Daubert, 509 U.S. at 595. Navarro complains

that Sedlik’s damages estimates are too high, and thus must be unreliable. But this

is a challenge to Sedlik’s results, not his methods. The Court cannot exclude Sedlik’s

opinions solely because his damages estimates are too high in Defendants’ eyes.




                                          24
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 25 of 67 PAGEID #: 13913




      7.     The Court Excludes Sedlik’s Opinion To The Extent That It Offers
             Opinions As To Legal Conclusions Or Simply Restates Navarro’s
             Version Of The Facts.

      Finally, Defendants object to the balance of Sedlik’s report on the grounds that

he (1) offers legal conclusions; or (2) simply restates Navarro’s version of the facts.

(Sedlik Mot., Doc. 214, #10552–54). The Court agrees that Sedlik may not offer

opinion testimony that falls into either of these categories.

      First, “[t]he principle that an expert may not make legal conclusions is indeed

well established.” Jones v. Pramstaller, 874 F. Supp. 2d 713, 720 (W.D. Mich. 2012)

(citing Berry v. City of Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994)). Defendants are

correct that several of Sedlik’s “opinions” are actually poorly disguised legal

conclusions. For example, Sedlik says that “Navarro’s invoices speak for themselves,

clearly supporting Navarro’s assertion that she licensed limited rights to LPK and

that she retained copyrights in her photographs.” (Sedlik Rep., Doc. 182-2, #7926). At

another point, Sedlik states that “P&G and its customers made significant,

unlicensed, and unauthorized use of the Photographs.” (Id. at #7934).

      Navarro asserts that these statements are not actually legal conclusions. For

example, she notes that Defendants take issue with Sedlik’s opinion that “the 2007

Supplier Agreement has no bearing on the copyright ownership in any photographs

created by Navarro for use by P&G.” (Sedlik Rep., Doc. 182-2, #7939). Navarro claims

that, when put in context, this statement is not a legal conclusion, but rather an

expert opinion. (Sedlik Resp., Doc. 223, #12904). But here is Sedlik’s full sentence:

      Given the behavior of LPK, P&G, and Navarro in repeatedly offering,
      accepting, and completing limited usage licenses; and based on my
      knowledge and experience in the negotiation, application, and use of


                                          25
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 26 of 67 PAGEID #: 13914




      service agreements, purchase orders, estimates, and invoices in the
      photography and advertising industries, the 2007 Supplier Agreement
      has no bearing on the copyright ownership in any photographs created
      by Navarro for use by P&G.

(Sedlik Rep., Doc. 182-2, #7939). This context doesn’t help Navarro. Sedlik’s

interpretation of the Supplier Agreement is still a legal conclusion, regardless of

whether he comes to that conclusion based on his “knowledge and experience.” In

short, statements such as those above, and several others like them in Sedlik’s report,

are not “factual opinions” but rather bald conclusions about the assignment and joint

authorship issues in this case. The Court will not allow Sedlik to opine on these

ultimate legal issues, nor may he offer any other legal conclusion in this case.

      Secondly, Defendants contend that Sedlik parrots Navarro’s version of the

facts throughout his opinion. As stated above, an expert can, and often should, draw

from the facts in the record. See Jahn, 233 F.3d at 390. But the expert must add

something in the nature of expertise to those facts. There are several instances in

Sedlik’s report where he simply repeats Navarro’s rendition of the facts, without

adding any expert evaluation. For example, Sedlik opines that “P&G provided

minimal creative input to Navarro” and that “P&G repeatedly hired Navarro to create

photographs for P&G packaging, demonstrating that P&G was pleased with

Navarro’s creative vision.” (Sedlik Rep., Doc. 182-2, #7917).

      But Sedlik does not provide a reliable, expert basis to conclude, for example,

that “P&G provided minimal creative input to Navarro,” or that P&G was “pleased

with” her “vision.” Rather, Navarro and Defendants should submit their accounts of

the photoshoots to the jury, who will then decide whether P&G’s creative input was



                                          26
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 27 of 67 PAGEID #: 13915




“minimal.” In other words, Sedlik makes several statements that infringe on the

province of the jury to make factual determinations. This is not to say that Sedlik

cannot reference portions of the record to support his opinions, but Sedlik must then

offer an expert interpretation of those facts. In sum, as noted in the context of

damages above, Sedlik may not relay Navarro’s version of the facts to the jury and

then give that version the imprimatur of expert approval, unless, of course, he

provides some reliable expert basis for his agreement with Navarro’s account, which

he has failed to do.

      In sum, the Court GRANTS IN PART AND DENIES IN PART Defendants’

Motion to Exclude Jeffrey Sedlik (Doc. 214). More specifically, the Court strikes

Sedlik’s: (1) damages calculations that use the “Model Fee Differential” approach;

(2) calculations of fraud damages; and (3) any opinions that purport to offer legal

conclusions or that merely recite Navarro’s version of the facts. Conversely, the Court

will allow Sedlik to opine about his actual damages calculations using the “Market

Rates” model and the “Fee Analysis” model.

B.    Robert Zeithammer’s Opinion Meets Daubert’s Reliability Standards.

      Robert Zeithammer, Defendants’ expert, offers six online consumer surveys to

address   Navarro’s    claim   for   profit-based   damages.    (Zeithammer     Report

(“Zeithammer Rep.”), Doc. 199-1, #8912). These surveys fall into one of two categories:

“Product Surveys” and “Coupon Surveys.” Four of the six surveys are Product

Surveys, which address the effect of Navarro’s photographs when they appeared on

the packaging of in-store Olay products. The Coupon Surveys, as the name suggests,




                                          27
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 28 of 67 PAGEID #: 13916




supposedly detect the effect of using coupons that display Navarro’s photographs on

the sales of the underlying products. Navarro alleges that both types of surveys are

unreliable under Daubert.

      1.       Zeithammer’s Product Surveys Are Reliable.

      Zeithammer’s four Product Surveys include a: (1) Daily Facials no-photo

counterfactual; (2) Daily Facials different-photo counterfactual; (3) FHR no-photo

counterfactual; and (4) FHR different-photo counterfactual.

       Zeithammer employed several different types of questions within these

surveys, two of which are at issue here. First, Zeithammer used “conjoint analysis

questions.” The conjoint analysis proceeded in three steps. First, Zeithammer asked

participants to make a purchasing decision from an array of possible products with

varying attributes, including the products at issue here. Zeithammer then took that

data and estimated the percentage of market share attributable to each product

attribute, including Navarro’s photographs. At this point, Zeithammer concluded that

Navarro’s photographs had no statistically significant effect on Olay’s sales. But, to

be sure, Zeithammer then took the third and final step: he applied an “Aggregate

Share Adjustment Factor” which supposedly adjusted his market-share predictions

for real-world factors like market structure, product category, and level of

competition.

      The second form of Zeithammer’s questions with which Navarro takes issue is

called a “semantic-differential.” This is a more straightforward form of analysis than

conjoint analysis. In each of the four surveys, Zeithammer presented participants




                                         28
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 29 of 67 PAGEID #: 13917




with two photographs: one of the product with Navarro’s photograph on the

packaging, and one without. He then asked participants to indicate whether they had

a preference for either product.

      In order for Zeithammer’s surveys to qualify under Daubert, his questions and

methods must meet Daubert’s reliability standards. These standards require a survey

expert to: (1) properly define the “universe” of respondents; (2) select a representative

sample of that universe; (3) frame the questions in a clear, precise and non-leading

manner; (4) use competent interviewers who follow sound interview procedures and

have no knowledge of the litigation or the purpose of the survey; (5) accurately report

the data; (6) analyze the data in accordance with accepted statistical principles; and

(7) assure the objectivity of the process. Safe Auto Ins. Co. v. State Auto. Mut. Ins.

Co., No. 2:07-CV-1121, 2009 WL 3150328, at *2 (S.D. Ohio Sept. 30, 2009) (quoting

Leelanau Wine Cellars v. Black & Red, Inc., 452 F. Supp. 2d 772, 778 (W.D. Mich.

2006) aff’d, 502 F.3d 504 (6th Cir. 2007)).

      According to Navarro, both Zeithammer’s conjoint analysis and his semantic-

differential questions fail to meet these standards. Navarro levels criticisms against

each of the three steps of the conjoint analysis. First, she argues that Zeithammer

failed to vary Navarro’s photographs as an independent attribute between product

options, and thus the survey could not properly gauge the effect of her photographs

(prongs 3 and 7). (Zeithammer Mot., Doc. 218, #11858). Next, Navarro argues that

Zeithammer improperly calculated the statistical significance of changes in market

share (prongs 6 and 7). (Id. at #11875). Finally, Navarro suggests that Zeithammer




                                           29
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 30 of 67 PAGEID #: 13918




used the Aggregate Share Adjustment factor as a “fudge factor,” thus skewing the

results (prongs 6 and 7). (Id. at #11876).

        In contrast to Navarro’s web of objections to the conjoint analysis, she offers

only a single objection to Zeithammer’s semantic-differential questions. That is,

Navarro argues that the semantic-differential questions were infected with bias

because Zeithammer failed to “rotate” the order in which the actual and

counterfactual packaging was presented to survey participants (prong 3). (Id. at

#11862).

        Last, but not least, Navarro generally objects to all of Zeithammer’s product

surveys on the grounds that Zeithammer sampled an improper universe of

respondents (prong 1). The Court addresses, and rejects, each of these arguments in

turn.

              a.     Navarro’s Criticism That Zeithammer’s Conjoint Analysis
                     Failed To Isolate And Highlight Navarro’s Photographs As
                     An Independent Attribute Goes To Weight, Not
                     Admissibility.

        Zeithammer’s conjoint analysis asked respondents to choose between a variety

of facial wipes or female hair removal products, including either the P&G Daily

Facials product or the Teal Box/Purple Box. In each iteration of the question,

Zeithammer varied several aspects of these products, including package size, package

design, brand, and price. (Zeithammer Rep., Doc. 199-1, #8926–27, 8940). By varying

these elements, Zeithammer sought to isolate the effect of Navarro’s photographs on

P&G’s sales of Olay products. See Hadley v. Kellogg Sales Co., 324 F. Supp. 3d 1084,

1103 (N.D. Cal. 2018) (describing conjoint analysis).


                                             30
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 31 of 67 PAGEID #: 13919




      Navarro argues that Zeithammer could not have properly grasped the effect of

her photographs because Zeithammer’s survey displayed her photographs only on the

P&G packages at issue, and never on the packaging of other brands. (Zeithammer

Mot, Doc. 218, #11860). Therefore, Navarro contends, Zeithammer could not properly

discern whether the consumer selected P&G’s product because of the product’s own

attributes, or because of Navarro’s photograph. (Zeithammer Reply, Doc. 230,

#13185).

      Navarro’s argument is essentially that Zeithammer’s report is unreliable

because he did not sufficiently isolate her photographs. But “there is an important

difference between what is unreliable support and what a trier of fact may conclude

is insufficient support for an expert’s conclusion.” In re Dial Complete Mktg. & Sales

Practicing Litig., 320 F.R.D. 326, 332 (D.N.H. 2017) (brackets omitted) (quoting

Milward v. Acuity Specialty Prods. Grp., Inc., 639 F.3d 11, 22 (1st Cir. 2011)). Failure

to properly isolate or highlight specific attributes in conjoint analysis might provide

a promising line of attack on cross-examination, but those critiques go to the weight,

not the admissibility, of a conjoint analysis. Hadley, 324 F. Supp. 3d at 1108–09.

Thus, even if Navarro is right that Zeithammer failed to sufficiently isolate the effect

of her photographs, it is not grounds to exclude the survey under Daubert. And, on a

related note, that is a big “if.” As P&G notes, the point of the consumer surveys was

not to isolate the impact of Navarro’s photographs on the sale of these types of

products generally, but rather to isolate, to the extent possible, the impact that

Navarro’s photographs had on the sale of Olay products. That is, the counterfactual




                                          31
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 32 of 67 PAGEID #: 13920




that Zeithammer sought to determine was how Olay’s sales would have fared against

competitors without photographs on the Olay boxes, as opposed to how much P&G

had in sales of Olay with the photos. In both of those worlds, the competitors’ offerings

did not (or would not) have displayed Navarro’s photographs, so it is not entirely clear

to the Court why Zeithammer should have included those options in his survey.

      Next, Navarro says that Zeithammer could not have properly identified the

effects of Navarro’s photographs because he did not indicate to respondents that they

should pay attention to Navarro’s photographs when making a purchasing decision.

That is an odd objection—because, if Zeithammer had indicated to respondents that

they should pay attention to Navarro’s photographs, that could create a “focalism

bias,” which presents a recognized Daubert problem. In other words, if Zeithammer

alerted respondents to the importance of Navarro’s photographs, that might have led

them to think that picking the box with (or without) the photograph was the “right

answer.” Such a survey technique runs afoul of Daubert because it tends to create the

participants’ opinions, rather than elicit them. See Wells Fargo & Co. v. WhenU.com,

Inc., 293 F. Supp. 2d 734, 767–68 (E.D. Mich. 2003) (“A survey is not reliable if it

suggests to the respondents an answer that would not otherwise have occurred to

them.”).

      Zeithammer seems to be aware of this “focalism” pitfall and it appears he

purposefully sought avoid it. In fact, Zeithammer states in his report that he “did not

want to risk revealing the purpose of my survey.” (Zeithammer Rep., Doc. 199-1,

#8938). Therefore, Zeithammer purposefully tried not to overwhelm respondents with




                                           32
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 33 of 67 PAGEID #: 13921




options featuring Navarro’s photographs. (Id.). As an extra precaution, Zeithammer

“included an open-ended question at the end of each survey, asking respondents what

they thought the survey’s intent was.” (Id.). And from the responses to that question,

Zeithammer concluded that no respondents inferred the purpose of the surveys. (Id.).

Navarro criticizes Zeithammer’s diligence in this regard, but Navarro’s logic is

backwards. The Court will not exclude Zeithammer’s report because of what appear

to be appropriate steps to avoid a focalism issue.

             b.     Zeithammer’s “Market Analysis” Is Relevant And Reliable.

      Navarro next contends that Zeithammer’s survey is unhelpful because “his

analysis cannot detect any downward change in Olay market share.” (Zeithammer

Mot., Doc. 218, #11875). This is so, Navarro contends, because of two flaws in

Zeithammer’s analysis. First, Navarro says that Zeithammer’s analysis “does not

have the power to detect changes in market share smaller than 5% points.” (Id.). And,

as P&G has only cornered 2–6 percent of the market share (depending on the

product), Zeithammer’s analysis cannot discern practically any effect of Navarro’s

photographs even if P&G’s market share dropped to zero. (Id.). Next, Navarro takes

issue with the fact that “in order for [Zeithammer’s] survey to be able to register a

statistically significant effect from the use of Navarro’s images sales would need to

decline by approximately 50 percent.” (Id. at #11844) (emphasis omitted). These two

“flaws,” Navarro reasons, strip Zeithammer’s survey of any probative value.

      It is not clear whether Navarro is suggesting that Zeithammer’s survey is

irrelevant, unreliable, or both. The Court understands, however, that Navarro’s




                                          33
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 34 of 67 PAGEID #: 13922




objection sounds both in reliability, as she alleges Zeithammer’s analysis is biased,

and in relevance, as she claims Zeithammer’s analysis is so unreasonable that it is

unhelpful to a jury. Either way, Navarro’s arguments are not persuasive.

      As a general matter, Navarro’s objections primarily concern Zeithammer’s

results, not his methodology. In short, Navarro claims that Zeithammer’s report is

“imprecisely calibrated” such that he should have found statistical significance when

he did not. This is not an objection to the model itself, but rather to Zeithammer’s

interpretations of his data, namely his findings of statistical significance. As such,

Navarro’s objections, just like other “objection[s] as to [an expert’s] interpretation of

the data,” “go[] to its weight, not its admissibility.” In re E.I. du Pont de Nemours &

Co. C-8 Pers. Injury Litig., 337 F. Supp. 3d 728, 746 (S.D. Ohio July 20, 2015) (citing

In re Scrap Metal, 527 F.3d at 531–32).

      Even so, it is not entirely clear that Navarro has actually identified flaws in

Zeithammer’s analysis. Start with Navarro’s argument that Zeithammer “set

parameters” so that it would take a significant drop in market share—i.e., about

50%—to indicate statistical significance. (Zeithammer Dep., Doc. 199, #8866). But, as

Zeithammer explained in his deposition, the allegedly high threshold for

demonstrating statistical significance is not a part of his survey design. Rather it is

simply a function of the data from the surveys. (Id.).3 In other words, once

Zeithammer selected the significance level (here, a level of two standard errors, which


3 In other words, Zeithammer’s data has a large standard deviation and so it is not unusual
to see fluctuations in market share. Accordingly, it would require a decently large drop or
increase in market share, i.e., about 50%, to indicate that Navarro’s photographs had some
effect on the market.


                                            34
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 35 of 67 PAGEID #: 13923




is a recognized standard for significance), the actual percentage decrease needed to

demonstrate that level of significance turned on the nature of the data in the sample.

       Navarro attempts to impugn Zeithammer’s survey design in another way, as

well, pointing to Zeithammer’s statement that his survey is “designed to detect

proportion differences as small as 5 percent in more than 4 out of 5 replications.”

(Zeithammer Mot., Doc. 218, #11875). Navarro appears to be under the impression

that Zeithammer’s methodology cannot detect the effect of Navarro’s photographs

unless P&G acquires or loses 5% market share. But Zeithammer explains that the “5

percent” is not referring to market share. (Zeithammer Dep., Doc. 199, #8825).

Rather, it is a measure of the “statistical power” of the survey. Statistical power is a

term of art that refers to the probability that a test will correctly reject a false null

hypothesis at a given significance level. According to Zeithammer, then, 80% of the

time, Zeithammer’s model should correctly reject a false null hypothesis at 5%

significance.4 That is, if the proportion of customers who select the Olay packaging is

at least 5% different when the packaging has a Navarro image on it versus not having

a Navarro image on it, Zeithammer’s survey should detect that at least 80% of the

time. Thus, Navarro’s argument, which is based on a misunderstanding of

Zeithammer’s claim, fails.




4In other words, Zeithammer claims that, 80% of the time, his test will pick up on the effect
of Navarro’s photographs, so long as the effect causes at least a 5% change in the proportion
of customers who pick that product. See Kuhn v. Wyeth, Inc., 686 F.3d 618, 622 n.5 (8th Cir.
2012).


                                             35
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 36 of 67 PAGEID #: 13924




              c.   Zeithammer’s Aggregate Share Adjustment Calculations
                   Are Not Unreliable “Fudge Factors.”

      Daubert’s reliability threshold requires an expert to analyze survey data in

accordance with accepted statistical principles. Safe Auto Ins, 2009 WL 3150328, at

*2 (quoting Leelanau Wine Cellars, 452 F. Supp. 2d at 778). The dispute here is

whether the third step of Zeithammer’s conjoint analysis, namely his application of

the “Aggregate Share Adjustment” method, contravenes accepted statistical

principles.

      As a result of his conjoint analysis, Zeithammer arrived at a “Predicted Share

of Preference,” which is the “average [] probability that a respondent in the conjoint

study purchases the product at issue in the simulated market.” (Zeithammer Rep.,

Doc. 199-1, #8918). But this “Predicted Share of Preference” exists only in theory and

rests on a series of assumptions, including the assumptions that all products are

distributed evenly and that customers have equal awareness about each product.

(Zeithammer Resp., Doc. 220 Ex. 2, Bryan Orme & Rich Johnson, External Effects

Adjustments in Conjoint Analysis, Sawtooth Software (2006), (“Orme & Johnson”)).

Zeithammer says that he thus applied the “Aggregate Share Adjustment” method to

tune his model to more realistic market conditions. (Zeithammer Rep., Doc. 199-1,

#8919).

      Navarro argues that this “Aggregate Share Adjustment” is nothing more than

a “fudge factor” Zeithammer employed to arrive at his preferred result. (Zeithammer

Mot., Doc. 218, #11877). Fudge factors fail under Daubert for the same reason that

ipse dixit expert opinions fail, namely because there is no methodology to connect the



                                         36
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 37 of 67 PAGEID #: 13925




expert’s conclusion to the facts. See United States v. Rothberg, No. 00 CR 85, 2002 WL

171963, at *3 (N.D. Ill. Feb. 4, 2002).

      Dow Corning Corp. v. Jie Xiao, 11-10008-BC, 2013 WL 992773 (E.D. Mich.

Mar. 13, 2013), provides a good illustration of the kind of “fudge factor” that Daubert

prohibits. That case concerned the alleged appropriation of trade secrets about the

size and characteristics of Dow’s first-generation fluid bed reactors, a type of reactor

used to manufacture polysilicon products for the semiconductor industry. Id. at *7. It

was undisputed that the actual dimensions of the defendant’s fluid bed reactors were

almost identical to those employed by Dow Corning. But the question was whether

that was due to the defendant copying Dow Corning’s dimensions (one of the key

people at the defendant’s company had previously worked at Dow Corning with fluid

bed reactors for many years), or instead whether the necessary dimensions were

independently derived from publicly available information.

      In opining that it was the latter, the defendant’s expert explained that if one

took the estimated diameter for the reactor based on publicly available information,

then added 10%, and then rounded to the nearest foot, the resulting answer matched

the actual dimensions of the defendant’s reactor. Id. at *8. The plaintiffs then asked

the expert if he did “any calculations to determine whether 10 percent was an

appropriate estimate?” Id. The expert replied: “No. And that’s not typically done. You

know it’s not zero. And if you don’t put something in you’re going to be wrong for sure.

So 10 percent is [] reasonable.” Id. The plaintiffs’ counsel then asked the expert if he

had “any literature” to support his decision to “round to the nearest foot.” Id. The




                                          37
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 38 of 67 PAGEID #: 13926




expert again gave a non-answer, saying only that “I don’t know—I certainly can’t

point to it sitting here.” Id. In short, the expert jumped from one figure to another,

without any explanation or support for that calculation. The Court ultimately

concluded that the expert’s method of calculating the dimensions failed to provide a

reliable basis for asserting that the actual dimensions used were the result of

calculation rather than copying, and that the expert’s opinions instead consisted of

inadmissible “fudge factors.” Id. at *15–16.

      Zeithammer’s “Aggregate Share Adjustment,” in contrast, has a basis in

accepted statistical practice, and cannot be dismissed as a mere fudge factor. Far from

lacking in academic support, Zeithammer indicates that he draws “Aggregate Share

Adjustment” methodology directly from Bryan Orme and Rich Johnson’s research

paper on adjusting for external effects in conjoint analysis. (Zeithammer Rep., Doc.

199-1, #8919). Navarro, on the other hand, claims that Orme and Johnson oppose, or

least do not encourage, such adjustments. (Zeithammer Mot., Doc. 218, #11877). But

that is an odd claim, considering that Orme and Johnson’s work specifically instructs

researchers on how to perform such adjustments. Moreover, Orme and Johnson

acknowledge that “there are cases where researchers must make adjustments.”

(Orme & Johnson at #12208). When adjustments are necessary, Orme and Johnson

outline the procedures to do so through the Aggregate Shares Adjustment approach

used here. (Id. at #12214).

      For his part, Zeithammer is transparent about exactly how, and why, he

adjusted the “predicted share” values. Put briefly, Zeithammer explains that the




                                          38
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 39 of 67 PAGEID #: 13927




adjustment simply fit his model data into actual reported market data. So, for

example, in one of Zeithammer’s models, P&G’s market share with Navarro’s

photograph was 11.6%, while it was 10% without Navarro’s photograph—about a 14%

drop. (Zeithammer Rep., Doc. 199-1, #8931). In reality, though, P&G did not control

11.6% of the market, but rather controlled about 2.9%. Accordingly, Zeithammer

calculated what a 14% drop would look like in the actual market, which equaled about

0.4%. (Id.).

       In short, not only is Zeithammer’s Aggregate Share Adjustment a recognized

methodology, but Zeithammer also explains its application in this case. This is a

methodology, not a fudge factor. Navarro might disagree with the results of

Zeithammer’s adjustment, or the merits of such adjustment, and those criticisms may

even have some merit, but they go to the weight, not the admissibility, of the evidence.

               d.   Any “Order Bias” In Zeithammer’s Study Goes To Weight
                    Not Admissibility.

       In order for a survey to meet Daubert’s reliability requirement, an expert must

frame each question in “a clear, precise and non-leading manner,” so as not to

improperly influence respondents. Safe Auto Ins., 2009 WL 3150328, at *2 (quoting

Leelanau Wine Cellars, 452 F. Supp. 2d at 778). Navarro claims that Zeithammer’s

semantic-differential   questions   fall   short   of   this   neutrality   requirement.

(Zeithammer Mot., Doc. 218, #11863). The semantic-differential questions at issue

showed respondents two side-by-side photos of P&G products: one with the Navarro

image, and one without (either with no photo or with a different photo). Zeithammer

presented these two formats, the no-photo differential and different-photo


                                           39
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 40 of 67 PAGEID #: 13928




differential, for each of the three products at issue (FHR-Teal Box, FHR- Purple Box,

and the Daily Facials product).5 Each respondent encountered the question in the

exact same format—that is, for a given question, the packaging featuring Navarro’s

photograph was always on the same side (left or right, depending on the question) for

all respondents.

       Navarro says that Zeithammer’s failure to rotate the order of Navarro’s

photographs from one respondent’s survey to the next infected his survey with “order

bias.” (Zeithammer Mot. at #11863). In other words, Navarro complains that everyone

who took the Daily Facial no-photo differential, for instance, saw Navarro’s

photograph on the left, and the packaging without her photo on the right. Some of

these respondents, Navarro claims, should instead have seen the Navarro photograph

on the right, and the other package on the left. Navarro particularly objects to four

out of the six questions where Navarro’s photographs appear on the left side of the

page. This presentation infected the survey with order bias, Navarro reasons, because

most people are right-handed and, as such, “tend to judge objects on the left as

negative.” (Zeithammer Mot., Doc 218, #11863 (citing id. Ex. K, Doc. 218-11)).

       First, it is not entirely clear that this right-side bias exists. In fact, Zeithammer

suggests that the opposite is true—that people prefer objects on the left because most

people read left to right. (Zeithammer Dep., Doc. 199, #8846). Further, Zeithammer’s



5Zeithammer Mot. Ex. 4, Doc. 218-1, #11916 (Daily Facials “no-photo” survey); Zeithammer
Mot. Ex. 5, Doc. 218-2, #11954 (Daily Facials “different-photo” survey); Zeithammer Mot. Ex.
6, Doc. 218-3, #11991 (FHR “no-photo” survey—Purple Box); id. at #11993 (FHR “no-photo”
survey—Teal Box); Zeithammer Mot. Ex. 7, Doc. 218-4, #12031 (FHR “different-photo”
survey—Purple Box); id. at #12033 (FHR “different-photo” survey—Teal Box).


                                            40
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 41 of 67 PAGEID #: 13929




results show that, sometimes, respondents preferred the image on the left. Navarro’s

images appeared on the left in four out of six questions, and in one instance,

respondents preferred the Navarro image on the left to the non-Navarro image on the

right. (Zeithammer Resp., Doc. 220, #12192 (citing Zeithammer Rep., Doc. 199-1,

#8930, 8932, 8943–44.)). The fact that Navarro has failed to demonstrate that

Zeithammer’s semantic differential questions resulted in order bias is enough in and

of itself to deny her motion in limine on this issue. Frosty Treats, Inc. v. Sony Comput.

Ent. Am., Inc., No. 03-0378-CV-W-SOW, 2004 WL 5500075, at *4 (Mar. 3, 2004)

(denying a motion in limine because “Defendant has failed to demonstrate that the

questioning utilized by [Plaintiff’s expert] resulted in order bias”).

      But even if “order bias” does exist, Navarro has not demonstrated that the bias

corrupts Zeithammer’s survey to a such an extent that the survey fails to satisfy

Daubert. The source Navarro cites to support her claim of right-handed bias found

that it happens only 3% of the time. (Zeithammer Mot. Ex. K, Doc. 218-11, #12144–

45). Moreover, other courts, including the ones Navarro cites, have held that

perceived order bias, standing alone, is not a sufficient basis to exclude a survey. See,

e.g., Alzheimer’s Disease & Related Disorders Ass’n, Inc. v. Alzheimer’s Found. of Am.,

Inc., 307 F. Supp. 3d 260, 296 (S.D.N.Y. 2018) (explaining that order bias alone does

not make a survey inadmissible, but does so only when considered with other well-

founded criticisms).

      For example, Navarro points to Procter & Gamble Pharm., Inc. v. Hoffmann-

La Roche Inc., No. 06 Civ. 0034, 2006 WL 2588002, at *23 (S.D.N.Y. Sept. 6, 2006).




                                           41
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 42 of 67 PAGEID #: 13930




There, the Court excluded a survey that may have involved order bias, noting that

“the questions ought to be rotated.” Id. But that observation was hardly the driving

force behind the court’s decision. Rather the court decided to exclude the survey at

issue because it suffered from numerous problems including leading and suggestive

closed-ended questions, an inappropriate control question, and serious data collection

flaws. Id. at *23–24. The order-bias issue, to the extent it existed at all, comprised a

mere three sentences of the court’s multi-page reliability analysis. In fact, the court

concluded that the survey was unreliable only because of its “combined” structural

and design inadequacies. Id. at *24.

      Order bias, like most other flaws in survey methodology, does not

automatically disqualify an expert opinion unless the flaw is so substantial that it

undermines the very foundation for the expert’s conclusions. See In re Whirlpool

Corp. Front-Loading Washer Prods. Liab. Litig., 45 F. Supp. 3d 724, 753–54 (N.D.

Ohio 2014). Thus, here, as in other instances, the Court will allow a jury to weigh

Zeithammer’s survey and discount its value for order bias as the jury sees fit. See,

e.g., Estes Park Taffy Co., LLC v. Original Taffy Shop, Inc., No. 15-cv-01697-CBS,

2017 WL 2472149, at *5–6 (D. Colo. June 8, 2017).

             e.     Zeithammer’s Universe Of Respondents                  Is   Not   So
                    Overbroad As To Be Unreliable.

      The selection of a proper universe is one of the most important factors in

ensuring the reliability of a survey. Leelanau Wine Cellars, 452 F. Supp. 2d at 781

(citing Amstar Corp. v. Domino’s Pizza, Inc., 615 F.2d 252, 264 (5th Cir. 1980)).

Selection of a proper universe is critical because “even if the proper questions are


                                          42
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 43 of 67 PAGEID #: 13931




asked in a proper manner, if the wrong persons are asked, the results are likely to be

irrelevant.” Wells Fargo & Co. v. WhenU.com, Inc., 293 F. Supp. 2d 734, 767 (E.D.

Mich. 2003) (quoting 5 McCarthy, § 32:159 at 32–250.3). A proper universe of

respondents includes the people whose opinions are relevant to the question at hand.

Leelanau Wine Cellars, 452 F. Supp. 2d at 781–82. The goal is to survey a group of

people that is representative of this population. See Rocky Brands, Inc. v. Red Wing

Shoe Co., No. 2:06–cv–00275, 2009 WL 5125475, at *4–5 (S.D. Ohio Dec. 28, 2009)

(asking whether surveyed patrons adequately represented likely purchasers of the

product at issue).

      The parties in this case dispute the scope of the relevant universe of

respondents. Navarro insists that Zeithammer’s survey universe is overinclusive for

three reasons: (1) it included men; (2) it included “irrational” respondents; (3) it

included smartphone users. The inclusion of these groups does not corrupt

Zeithammer’s survey to such an extent as to render it unreliable.

                     i.    Zeithammer’s        FHR   Survey    Was    Only    Slightly
                           Overbroad.

      Navarro argues that Zeithammer’s FHR survey is unreliable because the data

collection company made a mistake and included men in the sample population.

(Zeithammer Resp., Doc. 220, #12193). First, by Navarro’s own expert’s estimate, men

accidently included in the facial hair removal survey accounted for only 7.7% of

respondents. (Harvey Report, Doc. 180-1, #7543). This relatively slight over-

inclusiveness does not render the survey unreliable. An overbroad universe renders

a survey inadmissible only when it is so “significantly” overinclusive that it no longer


                                          43
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 44 of 67 PAGEID #: 13932




provides any insight into the relevant population. In other words, overbroad surveys

are unreliable when the effect of the additional respondents obscures the relevant

population.

      A good example of a “significantly overbroad” survey appears in Leelanau Wine

Cellars, which was a trademark action between two wineries on Michigan’s Leelanau

Peninsula. 452 F. Supp. 2d at 782. There, an expert surveyed Michigan customers

over twenty-one years of age who had either purchased, or intended to purchase, a

bottle of wine in the $5 to $14 price range within a three-month period of the

interview. Id. This universe was “significantly overbroad” because “a survey

participant who purchases wine only at grocery or discount retail store such as a

Meijer or Sam’s Club and who does not intend to visit and/or is unaware of

Defendants’ tasting rooms, or even of wineries in the Leelanau Peninsula, would not

be a potential purchaser of Defendants’ wine.” Id. Yet, the court held that, while it

was “a close call[,]” this survey was admissible because the survey still provided some,

if slight, insight into the relevant population. Id. at 785–86.

      The Leelanau court did not discuss the extent to which the survey was

overbroad. In other words, the court did not (and, potentially, could not) evaluate how

many of the respondents were irrelevant big-box-store-shopping-non-customers. But

the court admitted the survey anyway, even considering the risk that the survey was

“significantly overbroad.” Id. at 782. Here, by contrast, the overbreadth of

Zeithammer’s survey pool is both known and relatively small. Put another way,

Navarro has confidence that at least 92.3% of the people surveyed in Zeithammer’s




                                           44
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 45 of 67 PAGEID #: 13933




FHR surveys were women, who she does not dispute are part of the relevant universe.

Navarro has not demonstrated that the minimal level of overinclusion at issue here

somehow obscured, or obstructed, Zeithammer’s ability to glean insight into the

preferences of 90-plus percent of his survey respondents. To the contrary,

Zeithammer says that he re-ran his analysis without men and found that their

inclusion did not bias the survey results. (Zeithammer Dep., Doc. 199, #8854). In sum,

Zeithammer’s FHR survey is, at most, slightly overbroad. Accordingly, Navarro’s

objection to that effect “merely goes to the weight given the survey results, not to the

very admissibility of the survey.” Whirlpool Prop., 2006 WL 62846, at *4 (citing Piper

Aircraft Corp. v. Wag-Aero, Inc., 741 F.2d 925, 930–31 (7th Cir. 1984)).

                    ii.    A Genuine Dispute Over The Relevant Universe Of
                           Respondents Goes To Weight, Not Admissibility.

      The parties also dispute the relevant universe for several of Zeithammer’s

other surveys. First, Navarro complains that Zeithammer intentionally included men

in his Daily Facial surveys. Specifically, Navarro argues that men are not part of the

relevant universe of Daily Facials consumers. (Zeithammer Mot., Doc. 218, #11868).

Zeithammer disagrees. He claims that Daily Facials may be a unisex product, and as

such, it makes sense to include men in the universe of survey respondents.

(Zeithammer Rep., Doc. 199-1, #8921).

      A similar dispute exists about Zeithammer’s inclusion of certain “irrational”

respondents in all of his conjoint analysis surveys. In addition to his probative

conjoint analysis questions, Zeithammer also presented respondents with two “fixed

task” questions designed to filter out irrational respondents. (Id. at #8927). These


                                          45
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 46 of 67 PAGEID #: 13934




questions provided respondents three options, two of which were the exact the same

product, but one had a higher price than the other. (Id.). The idea is that no rational

respondent would choose to pay more for the same product. If a respondent preferred

the duplicate product with the higher price, Zeithammer excluded that respondent as

“irrational,” and therefore not probative of the relevant universe of actual consumers.

      Zeithammer discovered, however, that respondents found one of the two fixed-

task questions much harder than other. When Zeithammer positioned the two

identical products right next to one another, respondents were often able to discern,

and avoid, the irrational option. (Zeithammer Dep., Doc. 199, #8830). In the other

question, however, the two identical products were not adjacent to one another. More

respondents selected the “irrational” option in that circumstance. (Id.). Zeithammer

concluded that the respondents who answered this latter question incorrectly were

not “irrational,” but rather just confused. (Id.). Accordingly, Zeithammer included

their responses in his survey data. Navarro believes that this was a mistake.

      Last, but not least, the parties dispute the propriety of including smart phone

users in the universe of Zeithammer’s survey respondents for the FHR different-

photo alternative. Originally, Zeithammer sought to exclude all smart phone users

from his pool of respondents because it is “difficult to represent multiple complex

products with complex descriptions on a small phone screen.” (Id. at #8822–23). And

Zeithammer succeeded in excluding smart phone users from all of his surveys except

one—his FHR different-photo survey included smart phone respondents due to the

survey platform company’s error. (Id. at #8822). Zeithammer attempted to correct




                                          46
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 47 of 67 PAGEID #: 13935




this problem by removing all respondents who used an iPhone to take the survey.

Navarro points out that this is not enough, as a significant portion of Zeithammer’s

remaining respondents, namely about 48 percent (or 169 out of 349), used another

type of smart phone to take the survey. (Zeithammer Mot., Doc. 218, #11870).

Zeithammer’s failure to exclude these respondents, Navarro argues, renders his

survey overbroad, and thus inadmissible under Daubert.

      Zeithammer disagrees. Although he originally sought to exclude respondents

who used a smart phone to take the survey, Zeithammer later clarified that it was

only a precaution. (Zeithammer Dep., Doc. 199, #8823). The presence of smart phone

users could actually lead to a sample that is more representative of the relevant

universe, Zeithammer explains, because “more and more consumers actually use

phones in their shopping.” (Id.).

      At bottom, these three objections (inclusion of men, “irrational consumers,” and

smart phone users) boil down to disagreements about the scope of the relevant

universe. The Court cannot say as a matter of law which party has the better of this

argument. Neither party presented any evidence to demonstrate that, for example,

men are, or are not, consumers of Daily Facials. Nor have they submitted evidence as

to whether smart-phone users are inappropriate respondents. Navarro, for her part,

claims that Zeithammer had no grounds beyond his ipse dixit to admit certain

“irrational” consumers. But conversely, Navarro fails to provide evidence or citations

to cases that establish why Zeithammer was wrong to do so.




                                         47
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 48 of 67 PAGEID #: 13936




      At the end of the day, the Court falls back on the proposition that a court should

exclude survey evidence only when the universe of respondents is so over (or under)

inclusive as to compromise the entire study’s reliability. Whirlpool Prop., 2006 WL

62846, at *4 (citing Piper Aircraft, 741 F.2d at 930–31). When two parties dispute the

scope of the relevant universe, but neither has proven its case, the appropriate path

forward is to permit a jury to assess the credibility of the survey in light of any

objections. See, e.g., Calista Enters. Ltd. v. Tenza Trading Ltd., 43 F. Supp. 3d 1099

(D. Or. 2014). As Navarro has not proven that the universe is overbroad, let alone

that it is so overinclusive that it renders the survey wholly irrelevant, her objections

go to weight, rather than admissibility. See Whirlpool Prop., 2006 WL 62846, at *4.

             iii.   The Possibility Of “Irrational” Responses To Zeithammer’s
                    Random Choice Questions Does Not Render His Survey
                    Unreliable.

      Most of Zeithammer’s conjoint analysis consisted of random-choice questions,

where respondents were free to choose between a series of potential products. When

the software shuffled the product options, however, it sometimes included two

identical products at different price points. Navarro says that Zeithammer’s survey

is unreliable because he failed to exclude the “irrational” respondents who picked the

higher-priced option. (Zeithammer Mot., Doc. 218, #11873). As support, Navarro cites

to Oracle America, Inc. v. Google Inc., No. C 10–03561, 2012 WL 850705, at *11 (N.D.

Cal. Mar. 13, 2012). In that case, the Court held that a conjoint analysis was

unreliable because the expert failed to exclude the 25% of respondents who preferred




                                          48
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 49 of 67 PAGEID #: 13937




or were ambivalent between a smartphone costing $200 to a theoretically identical

smartphone costing $100. Id.

      As Oracle demonstrates, a survey might be unreliable if it is so tainted with

irrational respondents that it no longer reflects the relevant universe. But such an

error undermines the reliability of a survey only in the rare circumstances where an

expert has failed to exclude a significant number of irrational respondents. For

example, in MacDougall v. American Honda Motor Co., the court found that a survey

was unreliable because the expert failed to exclude “a remarkable 55.4% of individual

responses [that] reflected economically irrational choices as to either price levels.”

No. SACV 17-1079, 2020 WL 5583534, at *8 (C.D. Cal. Sept. 11, 2020).

      Zeithammer’s survey does not suffer from a flaw of comparable magnitude. To

start, Navarro presents only one instance, where one random-choice question

accidently included the two identical products. (Zeithammer Mot., Doc. 218, #11873).

She does not allege that a significant percentage of Zeithammer’s survey is tainted

with these “irrational respondents.” Further, Zeithammer’s other controls may have

already accounted for any of the respondents who answered this question in an

“irrational” way. For example, he excluded both the fastest 10% of respondents and

those respondents who answered the fixed-choice tasks incorrectly. (Zeithammer

Rep., Doc. 199-1, #8927, 8938).

      Moreover, even if there is the occasional “irritational” respondent still lurking

in Zeithammer’s survey pool, Zeithammer insists that the conjoint analysis model is

designed to control for such “irrational” respondents. (Zeithammer Dep., Doc. 199,




                                         49
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 50 of 67 PAGEID #: 13938




#8835). Orme and Johnston, who provide the scholarly foundation for Zeithammer’s

study, say conjoint analysis permits irrational responses to a random-choice question,

as those answer still provide some insight and are helpful to calculate an error rate.

(Zeithammer Resp., Doc. 220, #12196).

      In sum, Zeithammer’s survey minimized the effect of irrational respondents.

To the extent irrational respondents remain in the surveyed population, they do not

overshadow the responses of the relevant universe. Accordingly, Navarro’s objection

to the inclusion of these respondents is not grounds to exclude the survey under

Daubert.

      2.     Zeithammer’s Coupon Surveys Are Reliable.

      Separately, Navarro takes issue with Zeithammer’s coupon surveys for two

reasons. First, she alleges that Zeithammer surveyed an overbroad universe because

he included men in his pool of respondents. (Zeithammer Mot., Doc. 218, #11868).

This argument is unpersuasive for the same reasons as Navarro’s objections to the

inclusion of men in Zeithammer’s conjoint analysis. Second, Navarro argues that

Zeithammer’s coupon surveys failed to test for the effect of Navarro images. (Id. at

#11865). The coupon surveys essentially consisted of two questions. First,

Zeithammer presented respondents with a coupon featuring Navarro’s photograph,

and then showed them the actual product, and asked them how likely they would be

to purchase it. (Zeithammer Rep., Doc. 199-1, #8952). Zeithammer then repeated the

process using a coupon without Navarro’s photograph. (Id.). Navarro claims that this

survey could not possibly detect the effect of the coupons featuring Navarro’s




                                         50
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 51 of 67 PAGEID #: 13939




photographs because, each time, the respondents saw the actual product with

Navarro’s photograph. This, Navarro contends, “removed the focus from the coupons

and placed it on the actual packaging.” (Zeithammer Mot., Doc. 218, #11865).

      Contrary to Navarro’s argument, Zeithammer’s decision to hold all variables

constant except for Navarro’s photographs on the coupons is a sound attempt to

isolate the effect of the coupons. In other words, Navarro is separately seeking

damages for use of the photographs on the product packaging itself. The question

Zeithammer is addressing here is whether the use of Navarro’s photographs on the

coupons had an additional marginal impact beyond that caused by the product

packaging. Thus, the Court can understand why Zeithammer chose to test this by

varying only the coupons and not the product packaging. Indeed, in many ways, this

survey methodology may better reflect real market conditions, as when consumers

took their coupons to the store, they likely would have seen the Olay products with

Navarro’s photographs. Accordingly, neither of Navarro’s challenges to Zeithammer’s

surveys warrant exclusion.

      Therefore, the Court DENIES Defendants’ Motion to Exclude Zeithammer.

C.    Doug Bania’s Remaining Expert Opinions Are Admissible, But Much
      Of Hazel’s Sales Trend Opinions, Along With His Opinions On
      Zeithammer’s Surveys, Are Unreliable.

      Navarro moves to fully exclude the expert opinion of Steven Hazel, Defendants’

omnibus damages expert, and to partially exclude the expert opinion of Doug Bania,

Defendants’ actual damages rebuttal expert. Navarro argues that both witnesses are




                                        51
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 52 of 67 PAGEID #: 13940




unqualified to offer an expert opinion, while Hazel’s opinion, Navarro argues, also

fails to meet Daubert’s reliability threshold.

      1.     Hazel Is Generally Qualified To Testify As A Damages Expert, But
             May Not Parrot Zeithammer’s Conclusions.

      In order to testify as an expert witness, Hazel must be “qualified as an expert

by knowledge, skill, experience, training, or education.” Fed R. Evid. 702. Navarro

argues that Hazel is unqualified to offer four of his opinions, two of which are related

to actual damages, and two which are related to profit-based damages. The actual

damages opinions include Hazel’s: (1) actual damages estimates; and (2) his rebuttal

of Navarro’s actual damages expert, Jeff Sedlik. On the profit-based damages front,

Hazel offers (1) a sales trend analysis purporting to estimate the profits attributable

to Navarro’s photographs; and (2) a rebuttal of Larry Chiagouris, Navarro’s expert on

profit-based damages. (Hazel & Bania Mot., Doc. 217, #11633). The Court addresses

each of Navarro’s challenges in turn.

             a.     Hazel Is Qualified To Testify As To Actual Damages And
                    To Rebut Sedlik.

      Hazel offers two opinions that concern actual damages. First, Hazel provides

estimates of Navarro’s damages by crunching various numbers relating to (1) the fees

that Navarro actually charged P&G under various invoices for the photographs at

issue in this case, (2) the revenues that P&G generated on the products associated

with those invoices, and (3) information about market rates for photographs that

Hazel collected from the Masterfile website. (Hazel Report (“Hazel Rep.”), Doc 145-2,

#4535–39). Second, Hazel rebuts the opinions of Jeffrey Sedlik, Navarro’s actual



                                           52
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 53 of 67 PAGEID #: 13941




damages expert. (Id. at #4545). Navarro claims that Hazel is unqualified to opine as

to either topic because both concern actual damages, which require Hazel to analyze

hypothetical licensing negotiations. (Hazel & Bania Mot., Doc. 217, #11634). Hazel is

unqualified to testify as to these licensing terms for photographs, Navarro reasons,

because he “is not a photographer,” “has never provided an expert opinion on the

licensing of photographs and does not consider himself to be a licensing expert.” (Id.).

      What Navarro’s argument overlooks is that Hazel does not have to be an expert

in “photography licensing” in order to calculate actual damages in the manner that

he did here. Rather, Hazel must show only that some combination of his education,

experience, and knowledge equip him to properly estimate a damages figure based on

the methodology that he employed. There are a variety of skills that could enable an

expert to valuate a hypothetical license. For example, some experts are qualified to

estimate the value of a hypothetical license because of their extensive experience in

actually licensing photography. Navarro’s actual damages expert, Jeffrey Sedlik, is

qualified for this reason. But an expert like Hazel checks this box a different way,

namely through his quantitative ability. His methodology does not rely on his own

assessment of a “proper” licensing rate (a topic on which he admittedly has no

expertise), but rather consists of calculating an implied licensing rates based on

Navarro’s own license terms, the P&G revenues at issue, and “market-based” terms

that he did not create, but is merely using. For that task, Hazel’s relevant

qualifications include his degree in accounting, his financial forensics certification,

and his status as a certified public accountant. (Hazel Rep., Doc. 145-2, #4533). These




                                          53
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 54 of 67 PAGEID #: 13942




quantitative skills equip Hazel to estimate a damages figure in the manner that he

did.

       Contrary to Navarro’s apparent argument, there is no general requirement

that a damages expert have subject-matter expertise in the underlying industry. For

example, in Cooper Tire & Rubber Co. v. Farese, the court permitted a certified public

accountant to estimate the change in value of a tire company even though he had no

experience with the tire industry. 2008 WL 5188235, at *2–3 (N.D. Miss. Dec. 9,

2008). In so holding, the court explained that “the fact that [the expert] may not have

specialized expertise with the tire industry does not preclude him from analyzing and

offering expert testimony as to the value of alleged damages suffered by Cooper Tire.”

Id. at *3. The same principle holds true in intellectual property cases. Take for

instance, Iconics, Inc. v. Massaro, where the court held that a certified public

accountant/forensic services specialist was qualified to estimate copyright damages

even though he had no experience “providing valuations of intellectual property in

the context of litigation.” 266 F. Supp. 3d 461, 467 (D. Mass. 2017).

       The point is, quantitative experts have the requisite skills to evaluate damages

in a quantitative fashion, even if they do not have industry-intensive experience that

would allow them to rely on more subjective assessments of the “value” of something.

To hold otherwise would suggest that a forensic financial analyst or accountant could

not calculate any damages, except perhaps in cases concerning an accounting firm or

consulting firm that does forensic accounting. Leon v. Kelly, No. CIV 07-0467, 2009

WL 1300936, at *17 (D.N.M. Jan. 1, 2009).




                                          54
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 55 of 67 PAGEID #: 13943




      Navarro does not dispute that Hazel is a quantitative expert. As such, Hazel

is qualified to testify in a quantitative fashion as to Navarro’s actual damages, and

to rebut Navarro’s actual damages expert, Jeff Sedlik.

      b.     Hazel Is Unqualified To Offer Testimony As To Zeithammer’s
             Surveys.

      Hazel also offers his opinion that, “after reviewing the results of Zeithammer’s

survey conjoint analysis, [Hazel] concludes that the survey results for product

packaging show no statistically significant evidence that the photos contributed in a

positive manner to the sales.” (Hazel Rep., Doc. 145-2, #4541). Navarro argues that

Hazel is “unqualified” to render such an opinion because he “is not an expert on

surveys and is not offering any expert opinions in this case on surveys.” (Hazel &

Bania Mot., Doc. 217, #11635). The Court agrees.

      Whether an expert is qualified to offer an opinion is an opinion-by-opinion

inquiry. An actuarial expert may well be qualified to opine on how long someone

would have survived if they had not died in a fatal accident, but likely would not be

qualified to offer opinions on accident reconstruction. That is not to suggest that

experts cannot rely on opinions offered by other experts. In other words, a second

expert can sometimes accept as an input to her analysis something that is an output

from another expert’s analysis. Such opinions could take the form—“Assuming [fact

reported by Expert A] is true, I conclude that this result follows.” Opinions of this

variety do not necessarily offend Daubert’s reliability requirement. In re E.I. du Pont

de Nemours & Co. C-8 Pers. Injury Litig., 337 F. Supp. 3d at 743 (citing Walker v. Soo

Line R. Co., 208 F.3d 581, 588 (7th Cir. 2000)) (“An expert is able to base


                                          55
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 56 of 67 PAGEID #: 13944




an opinion on another expert witness for a point of expert knowledge not personally

possessed.”).

       In such circumstances, the second expert is not verifying or confirming, the

first expert’s result, but merely relying on it. And, at least so long as it is the type of

information on which experts in the second expert’s field typically rely, Daubert, 509

U.S. at 598 (citing Fed. R. Evid. 703) (experts can rely on information that is

considered reliable in their field), that is fine. See Jackson v. E-Z GO Div. of Textron,

Inc., 326 F. Supp. 3d 375, 396 (W.D. Ky. 2018) (holding that an expert may use

another expert’s conclusions to support his own opinions). But, if the second expert

lacks expertise in the first expert’s field, she has no basis for opining on the correctness

of the first expert’s opinion.

       Hazel is not a survey expert, and so he is unqualified to voice agreement with

Zeithammer’s surveys or the results of those surveys. Yet, Hazel’s opinion does just

that. Specifically, half of Hazel’s “profit-apportionment” opinion consists of him

describing Zeithammer’s surveys, saying that he reviewed Zeithammer’s report, and

then agreeing that, based off those surveys, Navarro’s photographs did not affect

Defendants’ sales. (Hazel Rep., Doc. 145-2, #4541). Hazel sums up his “opinion” on

the matter by noting that Zeithammer’s “results also provide reliable, quantifiable

data to support the conclusion that the portion of the profits associated with any sales

… that is attributable to any alleged infringement is zero.” (Id.).

       Defendants claim that this opinion is admissible because it represents Hazel’s

own independent analysis of Zeithammer’s survey. But that just highlights the




                                            56
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 57 of 67 PAGEID #: 13945




problem. What are Hazel’s qualifications for “independently analyzing” a survey? So

far as the Court can tell, he has none. Indeed, he admitted as much at his deposition.

(Hazel Dep., Doc. 217-1, #11690).

      In sum, Hazel lacks the necessary qualifications to offer a “me too” opinion to

buttress the validity of Zeithammer’s surveys. Accordingly, Hazel’s opinion as to the

validity and correctness of Zeithammer’s studies is inadmissible under Daubert.6

             c.     Hazel’s Rebuttal To Larry Chiagouris Is Moot.

      Hazel offers a two-paragraph rebuttal to Larry Chiagouris, Navarro’s

marketing expert. (Hazel Rep., Doc. 145-2, #4544). Specifically, Hazel takes issue

with Chiagouris’s conclusion that “Ms. Navarro’s photographs contributed in a

positive manner to the sales of each of the five alleged infringing products at issue.”

(Id. (citing Chiagouris Report, Doc. 182-1, #7843)). Navarro argues that Hazel is

unqualified to rebut a marketing expert because “Hazel does not consider himself to

be a marketing expert and has never offered an opinion as a marketing expert.”

(Hazel & Bania Mot., Doc. 217, #11636).

      But, on November 20, 2020, the Court excluded the portion of Chiagouris’s

report where he discusses the particular impact of Navarro’s photographs on P&G’s

sales because it was “entirely divorced from any cognizable methodology that

connects his conclusions about Navarro’s photographs to the facts in this case.” (Op.

& Order Partially Excluding Larry Chiagouris, Doc. 245, #13597). Hazel’s rebuttal


6 Although Hazel cannot offer his stamp of approval on Zeithammer’s report, he can still
reference Zeithammer’s opinions, and may note that Zeithammer’s findings dovetail with
Hazel’s own findings (so long as those findings are based on an area in which Hazel has
expertise). Whirlpool Corp. Liab. Litig., 45 F. Supp. 3d at 741.


                                          57
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 58 of 67 PAGEID #: 13946




report is entirely focused on this, now excluded, expert opinion. Accordingly, Hazel’s

rebuttal opinion, and Navarro’s motion in limine directed at that opinion, are now

moot.

        2.    Hazel’s Actual Damages Calculations Are Reliable, But His Sales
              Trend Calculations Are Not.

        Hazel offers opinions both as to Navarro’s actual and profit-based damages.

Navarro objects to both opinions on the ground that they are unreliable. The Court

rejects Navarro’s objections to Hazel’s actual damages calculations, but finds merit

in some of Navarro’s objections to Hazel’s profit-based damages calculations (i.e.,

what Hazel calls his sales-trend analysis).

              a.     Navarro’s Objections To Hazel’s Calculations Of Actual
                     Damages Go To Weight Not Admissibility.

        Hazel calculates actual damages using three different models. In each, he

purports to calculate a hypothetical daily use license fee for P&G’s use of Navarro’s

photographs.

        In his first model, Hazel started with the amount that Navarro invoiced P&G7

for the use of her photographs for certain time periods in certain markets. From that,

he calculated a range of implied daily licensing fees. He then applied those daily

licensing fees to what Navarro claims were the time periods and areas of the non-

authorized usages, to estimate a range of the fees to which the parties would have

agreed. (Hazel Rep., Doc 145-2, #4536–37). In the second model, he instead used the




7In fact, as Hazel notes, the invoices went from Navarro to LPK, rather than P&G, but these
were nonetheless the invoices for the photographs supplied from P&G.


                                            58
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 59 of 67 PAGEID #: 13947




existing invoices to calculate a license rate as a percentage of the revenues P&G

earned on the products through the licensed uses. (Id. at #4537–38). That is, he took

the fee that Navarro charged and divided it by the associated revenues that P&G

obtained on the covered product during the relevant time period. In that manner, he

was able to derive a P&G-revenue-based estimate of the likely licensing rate, which

he then likewise applied to the revenues that P&G earned through the allegedly

unlawful usages. Finally, he estimated damages using three scenarios based on a

comparison of licensing rates derived from rates reflected in Masterfile, which he

describes as a “global visual content licensor,” and Navarro’s rates from her invoices

for these photographs. (Id. at #4539).

      Navarro claims that these opinions “lack reliability because they do not consist

of any sort of methodology.” (Hazel & Bania Mot., Doc. 217, #11647). The Court is not

clear on what Navarro means by this argument. The methodology is straightforward

and is explained in general terms above. Navarro may be correct that Hazel was

unable to identify “any reported case that has approved this methodology, nor any

expert who had relied upon it.” But while that may be problematic (see discussion

above regarding Sedlik’s opinions), it is by no means dispositive on the matter. To be

sure, if case law explicitly rejected such methods, or, more importantly, if the

generally accepted view among intellectual-property damages experts was that such

approaches are inherently flawed, that would be one thing. But the mere fact that

this exact method has not been employed before (or, more accurately, that Hazel has

not substantiated that it was), standing alone, does not require exclusion. How to




                                         59
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 60 of 67 PAGEID #: 13948




reliably calculate damages in a given case depends on the particulars of the case, such

as the types of comparators available. Here, Hazel had access to invoices for the same

photographs, by the same photographer, sold (at least for some uses) to the same

customer. It does not strike the Court as wholly unreliable to believe that information

derived from such invoices may be useful in estimating the damages associated with

other uses of those same photographs, by the same customer, not addressed in the

invoices.

      Take for example the expert in Oracle America, Inc. v. Google Inc., who valued

a hypothetical license for the Java programming language “by starting with the real-

world negotiations between [the parties] … and then adjusting that amount … based

on … revenue projections at the time.” 847 F. Supp. 2d 1178, 1182–83 (N.D. Cal.

2012). The court held that these calculations were “sufficiently based on real-world

facts” and “not speculative under Daubert.” Id. at 1183. That is a version of one of

Hazel’s methods here. And Hazel’s reliance on a proportion-of-revenues approach to

estimating licensing rates also finds support in caselaw. For example, when Pandora,

the music streaming service, and a composer were struggling to agree on a copyright

licensing fee, they proposed to the court several different licensing rates, each

expressed as a percentage of Pandora’s revenue. In re Pandora Media, Inc., 6 F. Supp.

3d 317, 320 (S.D.N.Y. 2014). Accordingly, the Court concludes that Hazel’s invoice-

based and revenue-based methods are not “unreliable” under Daubert.

      Navarro’s attack on Hazel’s third methodology fares no better. She argues that

Hazel’s methods are unreliable because his market rates came from a vendor that




                                          60
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 61 of 67 PAGEID #: 13949




sells stock photos as opposed to made-to-order photos like Navarro’s. (Hazel & Bania

Reply, Doc. 226, #13092). The argument essentially suggests that Hazel failed to use

“sufficient facts or data” to support his testimony. Fed R. Evid. 702. But flaws in the

underlying data set justify excluding expert testimony under Daubert only when “the

underlying data are so lacking in probative force and reliability that no reasonable

expert could base an opinion on them.” Ellipsis, Inc. v. The Color Works, Inc., 428 F.

Supp. 2d 752, 760 (W.D. Tenn. 2006) (quoting Mohney v. U.S. Hockey, Inc., 300

F.Supp.2d 556, 565 (N.D. Ohio, 2004)).

      Here, Hazel used “similar images” from a large vendor of commercial

photography. (Hazel Rep., Doc. 145-2, #4539). Although prices for these images may

not be exactly the same as Navarro’s made-to-order commercial photography, that is

not the question. Rather, the question here is whether those prices may provide some

insight into what the market-rates would have looked like for Navarro’s photographs.

The Court cannot say that such data is entirely “lacking in probative force” or so

“fundamentally flawed” as to warrant exclusion under Daubert. See Ellipsis, 428 F.

Supp. 2d at 760. This objection, as with most objections to the factual basis of an

expert opinion, “goes to the credibility of the testimony and not to its admissibility.”

Id.

      Navarro’s final objection to Hazel’s actual damages analysis argues that, when

Hazel applied the price/revenue ratio to P&G’s future revenues, Hazel contemplated

that P&G would compensate Navarro for all the future revenues it earned while her

photograph was on the packaging. This resulted in Hazel calculating hypothetical




                                          61
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 62 of 67 PAGEID #: 13950




licenses based on partial years, not full years. Navarro says that Hazel’s calculations

are unreliable because it was not Navarro and P&G’s typical practice to negotiate

partial-year licenses. (Hazel & Bania Mot., Doc. 217, #11647–48). This does not

undermine the reliability of Hazel’s report for two reasons. First, if Hazel estimated

whole-year licenses, he may have over or under-calculated the value of a hypothetical

license. It may actually be more accurate for Hazel to calculate Navarro’s actual

damages according to the precise dates of the alleged infringement. Next, as

Defendants point out, any over or under-estimate can be “easily adjusted” to allow for

full-year license. (Hazel & Bania Resp., Doc. 221, #12469). Accordingly, this objection,

too, goes only to weight and not admissibility.

             b.     Hazel’s Opinion Identifying             Alleged     “Trends”     Is
                    Unreliable Under Daubert.

      Hazel estimated the profits attributable to Navarro’s images using what he

refers to as sales trend analysis. (Hazel Rep., Doc. 145-2, #4541–42). In essence, Hazel

compared sales trends between the period when P&G used Navarro’s images on the

packaging and the period when P&G removed Navarro’s images from the packaging.

(Id. at #4542). Hazel then observed that the patterns of decline and growth followed

what he opined was a “similar trend.” (Id.). From this, Hazel opined that Navarro’s

images did not have an impact on P&G’s sales. (Id.).

      Navarro argues that this opinion is not based on a reliable methodology

because (1) Hazel did not produce a statistically accurate trend line, and (2) Hazel

should have used regression. (Hazel & Bania Mot., Doc. 217, #11641–44). In a sense,

Navarro’s first objection is encompassed within her second objection, because the way


                                          62
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 63 of 67 PAGEID #: 13951




to get a statistically accurate trend line is to perform a regression. Therefore, the

Court takes both arguments as objections to Hazel’s use of what he calls a sales trend

model, as opposed to a regression model.

      A multiple regression analysis is a well-established statistical method that

measures the effect of multiple independent variables on a dependent variable. It can

be a useful tool in copyright infringement cases to estimate the effect of the infringing

material on sales. The Iams Co. v. Nutro Prods., Inc., No. 3:00-CV-566, 2004 WL

5496244, at *2–3 (S.D. Ohio June 30, 2004) (describing regression analysis).

      Sales trend analysis, at least as Hazel describes it, is different. Apparently, it

attempts to undertake a qualitative analysis of the data to see whether trends

“appear similar.” The Court is concerned, though, that there does not appear to be

any set of metrics, or at least Hazel did not identify any, for determining what

constitutes “similar.” The extended colloquy at Hazel’s deposition regarding the

“trend line” was interesting in that regard. Hazel was quick to concede that the trend

line did not reflect any type of regression analysis, but he appeared to have a much

more difficult time describing the methodology that he used in determining where

the line should be placed on the revenue graph. At the end of the day, it appears that

he just chose the high point at the end of the product “ramp-up” period, and then drew

a straight line to another point (or, in the case of one chart, near another point) at the

other end of the revenue timeline. Indeed, he conceded at his deposition that little, if

any, expertise was involved in drawing the trend line, and that a ten-year-old likely

could have done the job. (Hazel Dep., Doc. 217-1, #11670).




                                           63
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 64 of 67 PAGEID #: 13952




      That gives the Court pause. To be sure, Hazel’s underlying revenue data

appears reliable, and no one seems to dispute that. But, for an expert to claim that

revenue trends are “similar” over different time periods seems like it would require

at least some basis for defining what constitute “trends” and what makes those trends

“similar.” Hazel has offered remarkably little on that front.

      On a related note, Hazel has provided little if anything to tie the alleged

“similarity” in before-and-after trend lines to the issue of causation. That is, as he

concedes, there are a number of reasons why sales of a given product may change

over time. For example, income changes among the relevant customer group,

emergence of competitors, and reduction in advertising, just to name a few, are all

factors that could change consumer behavior. Hazel says he took many such things

into account in his “trend analysis,” but the specifics around that are remarkably

sparse. And, without specifics, it is difficult at best to ascertain whether “similar

trends,” even if Hazel could have identified how he was using that term, in turn also

implies an absence of causation.

      Accordingly, while the Court concludes that Hazel is free to present, and testify

as to, the revenue timelines on the charts in his report, he must remove the unreliable

dotted “trend line.” Moreover, Hazel cannot opine as to the similarity of the two

revenue curves, nor may he testify as to whether the presence or absence of the

photographs on the product packaging “caused” or did not “cause” any change in

consumption patterns for the Olay products. As a result, he also cannot testify as to

whether “the profits associated with the sales of the Allegedly Infringing Products




                                          64
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 65 of 67 PAGEID #: 13953




that is attributable to any alleged infringement is zero.” (Hazel Rep., Doc. 145-2,

#4543). Hazel has simply not identified any meaningful basis for an expert opinion

on that issue.

      3.     Doug Bania Is Qualified To Offer Expert Testimony.

      Navarro argues that Doug Bania, Defendants’ rebuttal expert on actual

damages, is unqualified for many of the same reasons that she argues that Hazel is

unqualified. Namely, Navarro contends that Bania is not an expert on photography

licensing, and as such, cannot opine on actual damages based on hypothetical

licensing negotiations. (Hazel & Bania Mot., Doc. 217, #11636).

      Navarro also takes issue with specific portions of Bania’s testimony where he

opines as to what may or may not be reasonably included in a license. For example,

Bania’s expert report lists several components of “traditional intellectual property

license transactions,” like quality control-provisions or provisions to cure breach of

license, and then opines that Navarro’s invoices lack these key elements. (Bania

Report (“Bania Rep.”), Doc. 217-2, #11784–75). At another point, Bania says that “[i]n

my professional experience I have never encountered a situation where the seller did

not allow the buyer to use a picture in advertisements for the products.” (Id. at

#11788). Bania is not qualified to offer these opinions, Navarro argues, because he is

not a photography licensing expert and because these “opinions also inappropriately




                                         65
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 66 of 67 PAGEID #: 13954




cross the line into rendering an opinion on the ultimate legal issue in the case.” (Hazel

& Bania Mot., Doc. 217, #11637).

      Navarro’s argument that Bania is not qualified to opine on hypothetical

licenses or licensing procedures is unpersuasive. Bania is an accepted intellectual

property licensing expert who has testified in seventy intellectual property cases,

several of which required him to calculate copyright damages. (Bania Rep., Doc. 217-

2, #11792–97). He also is a certified licensing professional and principal of a

consulting firm that specializes in licensing and valuation expert services. (Id. at

#11797–98). Navarro argues that this IP licensing experience is irrelevant because

Bania does not have expertise negotiating photography licensing rights. (Hazen &

Bania Mot., Doc. 217, #11636). But Bania does not need photography-specific IP

experience. His long list of licensing experience is more than sufficient to qualify him

to opine on the hypothetical licenses in this case.

      Finally, Bania, like all other expert witness, is not permitted to offer “legal

conclusions” in the form of expert opinions. Alvarado v. Oakland Cnty., 809 F. Supp.

2d 680, 688 (E.D. Mich. 2011). Hazel’s report, however, stops short of expressing an

opinion on the ultimate issues in the case. Rather, Hazel opines on factual issues,

(such as whether a willing seller/buyer would negotiate for rights to advertise a

product), that may have a bearing on an ultimate legal issue, (such as whether

Navarro is entitled to damages). These opinions are permissible under Daubert.

Numatics, Inc. v. Balluff, Inc., 66 F. Supp. 3d 934, 944 (E.D. Mich. 2014).




                                           66
Case: 1:17-cv-00406-DRC Doc #: 257 Filed: 03/08/21 Page: 67 of 67 PAGEID #: 13955




      Accordingly, the Court DENIES Navarro’s Motion to Partially Exclude Doug

Bania, and GRANTS IN PART AND DENIES IN PART Navarro’s Motion to

Exclude Steven Hazel. Specifically, the Hazel may not add his “stamp of approval” on

Zeithammer’s report, nor may he offer opinions as to the existence or similarity of

“trends” in Defendants’ sales in various time periods. Hazel may, however, offer all

of his other opinions, including his actual damages estimates and rebuttal to Sedlik.

                                  CONCLUSION

      For the reasons discussed above, the Court GRANTS IN PART AND

DENIES IN PART Defendants’ Motion to Exclude the Expert Testimony of Jeffrey

Sedlik, (Doc. 214), DENIES Navarro’s Motion to Exclude the Expert Testimony of

Robert Zeithammer, (Doc. 218), and GRANTS IN PART AND DENIES IN PART

Navarro’s Motion to Exclude the Expert Testimony of Steven Hazel and to Partially

Exclude the Expert Testimony of Doug Bania, (Doc. 217).


      SO ORDERED.

March 8, 2021
DATE                                       DOUGLAS R. COLE
                                           UNITED STATES DISTRICT JUDGE




                                         67
